

 

--------------------------------------------------------------------------------











AMERICAN ASSETS TRUST, L.P.












$100,000,000 4.24% Senior Guaranteed Notes, Series E, due May 23, 2029







______________


NOTE PURCHASE AGREEMENT


______________






Dated as of May 23, 2017















--------------------------------------------------------------------------------









‑1‑



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
Heading
Page

SECTION 1.
AUTHORIZATION OF NOTES
1



 
Section 1.1.
Authorization of Notes
1


 
Section 1.2.
Affiliate Guaranty
1



SECTION 2.
SALE AND PURCHASE OF NOTES
1



SECTION 3.
CLOSING
2



SECTION 4.
CONDITIONS TO CLOSING
2



 
Section 4.1.
Representations and Warranties
2


 
Section 4.2.
Performance; No Default
2


 
Section 4.3.
Compliance Certificates
3


 
Section 4.4.
Opinions of Counsel
3


 
Section 4.5.
Purchase Permitted By Applicable Law, Etc
3


 
Section 4.6.
Sale of Other Notes
4


 
Section 4.7.
Payment of Special Counsel Fees
4


 
Section 4.8.
Private Placement Number
4


 
Section 4.9.
Changes in Structure
4


 
Section 4.10.
Funding Instructions
4


 
Section 4.11.
Proceedings and Documents
4


 
Section 4.12.
Affiliate Guaranty
4


 
Section 4.13.
Primary Credit Facility Consent
4



SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4





‑i‑



--------------------------------------------------------------------------------





 
Section 5.1.
Organization; Power and Authority
5


 
Section 5.2.
Authorization, Etc
5


 
Section 5.3.
Disclosure
5


 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
5


 
Section 5.5.
Financial Statements; Material Liabilities
6


 
Section 5.6.
Compliance with Laws, Other Instruments, Etc
6


 
Section 5.7.
Governmental Authorizations, Etc
7


 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7


 
Section 5.9.
Taxes
7


 
Section 5.10.
Title to Property; Leases
8


 
Section 5.11.
Licenses, Permits, Etc
8


 
Section 5.12.
Compliance with ERISA
8


 
Section 5.13.
Private Offering by the Company
9


 
Section 5.14.
Use of Proceeds; Margin Regulations
9


 
Section 5.15.
Existing Indebtedness; Future Liens
9


 
Section 5.16.
Foreign Assets Control Regulations, Etc
10


 
Section 5.17.
Status under Certain Statutes
11


 
Section 5.18.
Environmental Matters
11


 
Section 5.19.
Solvency
12


 
Section 5.20.
Real Estate Investment Trust Status
12



SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12



 
Section 6.1.
Purchase for Investment
12


 
Section 6.2.
Source of Funds
12



SECTION 7.
INFORMATION AS TO NOTE PARTIES
14



 
Section 7.1.
Financial and Business Information
14


 
Section 7.2.
Officer’s Certificate
17


 
Section 7.3.
Visitation
18


 
Section 7.4.
Electronic Delivery
19





SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
19



 
Section 8.1.
Maturity
19


 
Section 8.2.
Optional Prepayments with Make-Whole Amount
20


 
Section 8.3
Allocation of Partial Prepayments
20


 
Section 8.4.
Maturity; Surrender, Etc.
20


 
Section 8.5.
Purchase of Notes
20





‑ii‑



--------------------------------------------------------------------------------





 
Section 8.6.
Make-Whole Amount
21


 
Section 8.7.
Change in Control
22


 
Section 8.8.
Payments Due on Non-Business Days
23





SECTION 9.
AFFIRMATIVE COVENANTS
24



 
Section 9.1.
Compliance with Law
24


 
Section 9.2.
Insurance
24


 
Section 9.3.
Maintenance of Properties
24


 
Section 9.4.
Payment of Taxes and Claims
24


 
Section 9.5.
Corporate Existence, Etc
25


 
Section 9.6.
Books and Records
25


 
Section 9.7.
Subsidiary Guarantors
25


 
Section 9.8.
Maintenance of Status
26



SECTION 10.
NEGATIVE COVENANTS
26



 
Section 10.1.
Transactions with Affiliates
26


 
Section 10.2.
Line of Business
27


 
Section 10.3.
Economic Sanctions, Etc
27


 
Section 10.4.
Liens
27


 
Section 10.5.
Indebtedness
29


 
Section 10.6.
Investments
30


 
Section 10.7.
Fundamental Changes
32


 
Section 10.8.
Dispositions
32


 
Section 10.9.
Financial Covenants
33



SECTION 11.
EVENTS OF DEFAULT
33



SECTION 12.
REMEDIES ON DEFAULT, ETC
36



 
Section 12.1.
Acceleration
36


 
Section 12.2.
Other Remedies
36


 
Section 12.3.
Rescission
36


 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
37



SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
37



 
Section 13.1.
Registration of Notes
37


 
Section 13.2.
Transfer and Exchange of Notes
37


 
Section 13.3.
Replacement of Notes
38





‑iii‑



--------------------------------------------------------------------------------







SECTION 14.
PAYMENTS ON NOTES
38



 
Section 14.1.
Place of Payment
38


 
Section 14.2.
Home Office Payment
38



SECTION 15.
EXPENSES, ETC
39



 
Section 15.1.
Transaction Expenses
39


 
Section 15.2.
Certain Taxes
40


 
Section 15.3.
Survival
40





SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
40



SECTION 17.
AMENDMENT AND WAIVER
40



 
Section 17.1.
Requirements
40


 
Section 17.2.
Solicitation of Holders of Notes
41


 
Section 17.3.
Binding Effect, Etc
41


 
Section 17.4.
Notes Held by Company, etc
42





SECTION 18.
NOTICES
42





SECTION 19.
REPRODUCTION OF DOCUMENTS
42





SECTION 20.
CONFIDENTIAL INFORMATION
43





SECTION 21.
SUBSTITUTION OF PURCHASER
44





SECTION 22.
MISCELLANEOUS
44





‑iv‑



--------------------------------------------------------------------------------





 
Section 22.1.
Successors and Assigns
44


 
Section 22.2.
Accounting Terms
44


 
Section 22.3.
Severability
45


 
Section 22.4.
Construction, Etc
45


 
Section 22.5.
Counterparts
45


 
Section 22.6.
Governing Law
46


 
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
46





Signature
48

















‑v‑



--------------------------------------------------------------------------------





SCHEDULE A
—
DEFINED TERMS
 
 
 
SCHEDULE 1
—
FORM OF 4.24% SENIOR GUARANTEED NOTE, SERIES E, DUE MAY 23, 2029
 
 
 
SCHEDULE 4.4(a)
—
FORM OF OPINION OF SPECIAL COUNSEL FOR THE NOTE PARTIES
 
 
 
SCHEDULE 4.4(b)
—
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
 
 
 
SCHEDULE 5.3
—
DISCLOSURE MATERIALS
 
 
 
SCHEDULE 5.4
—
SUBSIDIARIES OF THE NOTE PARTIES AND OWNERSHIP OF SUBSIDIARY STOCK
 
 
 
SCHEDULE 5.5
—
FINANCIAL STATEMENTS
 
 
 
SCHEDULE 5.15
—
EXISTING INDEBTEDNESS
 
 
 
SCHEDULE 10.4(m)
—
EXISTING LIENS
 
 
 
SCHEDULE 10.6(j)
—
INVESTMENTS
 
 
 
SCHEDULE B
—
INFORMATION RELATING TO PURCHASERS
 
 
 
SCHEDULE C
—
FORM OF AFFILIATE GUARANTY
 
 
 
SCHEDULE D
—
FORM OF COMPLIANCE CERTIFICATE
 
 
 
SCHEDULE E
—
EXCEPTIONS TO RECOURSE LIABILITY
 
 
 
SCHEDULE F
—
INITIAL UNENCUMBERED ELIGIBLE PROPERTIES













‑vi‑



--------------------------------------------------------------------------------






AMERICAN ASSETS TRUST, L.P.
11455 EL CAMINO REAL, SUITE 200
SAN DIEGO, CALIFORNIA 92130


4.24% SENIOR GUARANTEED NOTES, SERIES E, DUE MAY 23, 2029






May 23, 2017




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:
Ladies and Gentlemen:
AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (together with any
successor thereto that becomes a party hereto pursuant to Section 10.7, the
“Company”) and American Assets Trust, Inc. a Maryland corporation (the “REIT”),
jointly and severally agree with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

Section 1.1.    Authorization of Notes. The Company will authorize the issue and
sale of $100,000,000 aggregate principal amount of its 4.24% Senior Guaranteed
Notes, Series E, due May 23, 2029, (as amended, restated or otherwise modified
from time to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Notes”). The Notes shall be
substantially in the form set out in Schedule 1. Certain capitalized and other
terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.
Section 1.2.    Affiliate Guaranty. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the REIT and certain of its and the Company’s Subsidiaries
pursuant to the guaranty agreement of the REIT substantially in the form of
Schedule C attached hereto and made a part hereof (each as the same may be
amended, modified, extended or renewed, the “Affiliate Guaranty”).


1



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non‑performance of any obligation by any other
Purchaser hereunder.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at a closing (the “Closing”) on May 23, 2017 or on such other Business Day
thereafter on or prior to May 31, 2017 as may be agreed upon by the Company and
the Purchasers of the Notes, at the offices of Chapman and Cutler LLP, 111 W.
Monroe St., Chicago, Illinois 60603 at 10:00 a.m., central time. At the Closing
the Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 4124‑514787 at Wells Fargo Bank, N.A., Address: 5901 Priestly
Drive, Suite 130, Carlsbad, California 92008; ABA: 121‑000‑248. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction or such failure by the Company to tender such Notes.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct in all material
respects when made and at the Closing.


‑2‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(b)    The representations and warranties in this Agreement with respect to the
Guarantors shall be correct in all material respects when made and at the
Closing.
Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied in all material respects with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing. Before and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the REIT, the Company nor any Subsidiary shall have entered
into any transaction since December 31, 2016 that would have been prohibited by
Section 10 had such Section applied since such date.
(b)    Each Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement or the applicable Affiliate Guaranty
required to be performed and complied with by it prior to or at the Closing.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying on behalf of
the Note Parties that the conditions specified in Sections 4.1, 4.2 and 4.9 have
been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
limited partnership proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.
(c)    Guarantor Officer’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of the
Closing, certifying as to the resolutions attached thereto and other legal
proceedings relating to the authorization, execution and delivery of the
applicable Affiliate Guaranty.
(d)    Certificates. The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from (w) Latham & Watkins LLP, special counsel for the Note Parties,
covering the matters set forth in Schedule 4.4(a) (w), (x) Venable LLP, Maryland
counsel for the Note Parties, covering the matters set forth in
Schedule 4.4(a)(x), (y) Wesley Y. S. Chang, Esq., Hawaii counsel for the Note
Parties, covering the


‑3‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


matters set forth in Schedule 4.4(a)(y) and (z) Adam Wyll, Esq., general counsel
for the Note Parties, covering the matters set forth in Schedule 4.4(a)(z), and
in each case covering such other customary matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other customary matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser at least ten Business Days prior to the date of
the Closing, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the reasonable and
documented fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least two Business Days prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9.    Changes in Structure. No Note Party shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.


‑4‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Proceedings and Documents. All corporate, limited partnership,
limited liability company and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to such Purchaser
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.
Section 4.12.    Affiliate Guaranty. The Affiliate Guaranty shall have been
executed and delivered by the Guarantors and shall be in full force and effect.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. Each Note Party and each of
its Subsidiaries is an entity duly organized or formed, validly existing and, as
applicable, in good standing under the laws of its jurisdiction of incorporation
or organization, and is duly qualified as a foreign entity and, as applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or, as applicable, in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each Note
Party and each of its Subsidiaries has all requisite power and authority, as the
case may be, (a) to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact and (b) to execute and deliver the Note Documents to which each is a
party and to perform the provisions hereof and thereof, except in each case
referred to in clause (a), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.2.    Authorization, Etc. Each Note Document has been duly authorized
by all necessary corporate or other organizational action, as the case may be,
on the part of each Note Party party thereto, and each Note Document (excluding
the Notes) constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of each Note Party party
thereto enforceable against each such Note Party in accordance with its terms,
except


‑5‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to May 11, 2017 in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that, with respect to projections, estimates and other
forward-looking information, the Company and the other Note Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. Except as disclosed in the Disclosure
Documents, since December 31, 2016, there has been no change in the financial
condition, operations, business or properties of any Note Party or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to any Note Party that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    . (a) Schedule 5.4 contains (except as noted therein) as of the
date hereof complete and correct lists of each Note Party’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by a Note Party and each other
Subsidiary.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by a Note
Party and its Subsidiaries have been validly issued, are fully paid and
non‑assessable and are owned by such Note Party or another Subsidiary free and
clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate


‑6‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


or other power and authority to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4, customary
limitations imposed by corporate law or similar statutes and limitations imposed
by the terms of any agreements governing Nonrecourse Indebtedness) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Note Parties or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the
Consolidated Group listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Consolidated Group
as of the respective dates specified in such Schedule and the consolidated
results of their operations, cash flows and changes in shareholders’ equity for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year‑end adjustments and the absence of footnotes). The Consolidated
Group does not have any Material liabilities that are not disclosed in the
Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Note Parties of each Note Document to which they
are a party will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Note Party or any of its Subsidiaries under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by‑laws, shareholders agreement or any other agreement or instrument to which a
Note Party or any of its Subsidiaries is bound or by which any Note Party or any
of its Subsidiaries or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to any Note Party or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Note Party or any of
its Subsidiaries.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Note Party of any Note Document to which they are a party, except for
consents, approvals, authorizations, registrations, filings and declarations
which have been duly obtained, taken, given or made and are in full force and
effect.


‑7‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened in writing against or affecting
any Note Party or any Subsidiary or any property of any Note Party or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    None of the Note Parties nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), except in such instances in which
(a) such requirement of law, ordinance, rule or regulation or order, judgment,
decree or ruling is being contested in good faith by appropriate proceedings
diligently conducted or (b) such default or violation could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each Note Party and their Subsidiaries have filed all
material tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (i) the amount of which, individually or in the aggregate, is not
Material or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which a Note Party or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The Company knows of no basis for any other
tax or assessment that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Note Parties and their Subsidiaries in respect of U.S.
federal, state or other taxes for all fiscal periods are adequate. The U.S.
federal income tax liabilities of the Note Parties and their Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2012.
Section 5.10.    Title to Property; Leases. Each Note Party and each of its
Subsidiaries has good and marketable title in fee simple to, or valid leasehold
interests in, their respective real properties necessary or used in the ordinary
course of their business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and in each case free and clear of Liens prohibited by this
Agreement.


‑8‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 5.11.    Licenses, Permits, Etc. (a) Each Note Party and each of its
Subsidiaries owns or possesses all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of any Note
Party or any of their Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of any Note Party or any of their Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by any Note Party or any of their
Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) Each Note Party and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.  Neither a Note Party nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could, individually or in the aggregate, reasonably be
expected to result in the incurrence of any such liability by a Note Party or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of a Note Party or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.


‑9‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(c)    Each Note Party and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Consolidated Group’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 715‑60, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Consolidated Group is not
Material.
(e)    The execution and delivery of this Agreement, the Affiliate Guaranty and
the issuance and sale of the Notes hereunder will not involve any transaction
that is subject to the prohibitions of section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975(c)(1)(A)‑(D) of the
Code. The representation by the Company to each Purchaser in the first sentence
of this Section 5.12(e) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Notes to be purchased by such
Purchaser.
(f)    The Note Parties and their Subsidiaries do not have any Non-U.S. Plans.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 10 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to repay existing Indebtedness of
the Company and its Subsidiaries and for general corporate purposes. No part of
the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute


‑10‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


more than 25% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Note Parties and their Subsidiaries as of April 28, 2017
(including descriptions of the obligors and obligees (or the agent, trustee or
other entity acting in a similar capacity), principal amounts outstanding,
whether or not secured and any Guaranties thereof), since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of any Note Party or its
Subsidiaries. Neither the Note Parties nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of any such Note Party or such Subsidiary and no
event or condition exists with respect to any Indebtedness of any such Note
Party or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Note Parties nor any
Subsidiary is a party to any Indebtedness pursuant to which it has agreed or
consented to cause or permit any of its property, whether now owned or hereafter
acquired, to be subject to a Lien after the date of this representation that
secures such Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures such Indebtedness.
(c)    Neither the Note Parties nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
any such Note Party or such Subsidiary, any agreement relating thereto or any
other agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of a Note Party, except as
disclosed in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither any Note
Party nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified
that its name appears or may in the future appear on a State Sanctions List or
(iii) is a target of sanctions that have been imposed by the United Nations or
the European Union.
(b)    Neither any Note Party nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Note Parties’ knowledge, is


‑11‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Note Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    Each Note Party has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that such Note Party and each Controlled Entity is and will continue to
be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither any Note Party nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither any Note Party nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against a Note Party
or any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither any Note Party nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the


‑12‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(c)    Neither any Note Party nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(d)    Neither any Note Party nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by a
Note Party or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Solvency. The REIT and its Consolidated Subsidiaries, on a
consolidated basis are Solvent.
Section 5.20.    Real Estate Investment Trust Status. The REIT is qualified as a
Real Estate Investment Trust. The shares of common Equity Interests of the REIT
are listed on the New York Stock Exchange.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be


‑13‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


used by such Purchaser to pay the purchase price of the Notes to be purchased by
such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in any
Note Party that would cause the QPAM and such Note Party to be “related” within
the meaning


‑14‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM and (ii)
the names of any employee benefit plans whose assets in the investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in any Note Party and (i) the identity of such INHAM and (ii)
the name(s) of the employee benefit plan(s) whose assets constitute the Source
have been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO NOTE PARTIES.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
REIT’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless
of whether the REIT is subject to the filing requirements thereof and (y) the
date by which such financial statements


‑15‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


are required to be delivered under the Primary Credit Facility or the date on
which such corresponding financial statements are delivered under the Primary
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
REIT (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,
(i)    a consolidated balance sheet of the Consolidated Group as at the end of
such quarter, and
(ii)    consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Consolidated Group, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the REIT as fairly presenting, in all
material respects, the financial position of the companies being reported on and
their results of operations, shareholders’ equity and cash flows, subject to
changes resulting from year‑end adjustments and the absence of footnotes,
provided that delivery within the time period specified above of copies of the
REIT’s Form 10‑Q prepared in compliance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(a);
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
REIT’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of
whether the REIT is subject to the filing requirements thereof and (y) the date
by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the REIT, duplicate copies of
(i)    a consolidated balance sheet of the Consolidated Group as at the end of
such year, and
(ii)    consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Consolidated Group for such year,


‑16‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the loans
under the Primary Credit Facility, the 2014 Notes, the March 2017 Notes or the
Notes issued hereunder) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the REIT’s Form 10‑K for such fiscal year
(together with the REIT’s annual report to shareholders, if any, prepared
pursuant to Rule 14a‑3 under the Securities Exchange Act of 1934) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by any
Note Party or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by any Note Party or any Subsidiary with the SEC
and of all press releases and other statements made available generally by any
Note Party or any Subsidiary to the public concerning developments that are
Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Note Parties are taking or propose to
take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth


‑17‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


the nature thereof and the action, if any, that a Note Party or an ERISA
Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by a Note Party or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by a Note Party or any ERISA Affiliate pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of a Note Party or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to a Note Party or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors — within ten days following the
date on which any Note Party’s auditors resign or any Note Party elects to
change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;
(h)    Forecasts — as soon as available, but in any event at least 15 days
before the end of each fiscal year of the Consolidated Group on a consolidated
basis, including forecasts prepared by management of the REIT, in form
reasonably satisfactory to the Required Holders (provided, that the form
delivered under the Primary Credit Facility for such year shall be deemed
reasonably satisfactory), of consolidated balance sheets and statements of
income or operations and cash flows of the Consolidated Group on a quarterly


‑18‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs);
(i)     Environmental Noncompliance — promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Note Party or any of its Subsidiaries with any Environmental Laws or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect;
(j)     Change in Debt Rating — notice of any announcement by Moody’s, Fitch or
S&P of any change or possible change in a corporate or corporate family debt
rating of the Company or REIT;
(k)     Insurance Report — as soon as available, but in any event within 30 days
after the end of each fiscal year of the REIT, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Note
Party and containing such additional information as any holder of a Note may
reasonably specify; and
(l)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Note Parties or any of their Subsidiaries
(including, but without limitation, actual copies of any Note Party’s Form 10‑Q
and Form 10‑K) or relating to the ability of any Note Party to perform its
obligations under any Note Document to which it is a party, respectively, as
from time to time may be reasonably requested by any such holder of a Note;
provided, that, except as set forth in Section 22.2 or as would otherwise be
required to be delivered pursuant to Section 7.1(c), so long as no Default or
Event of Default has occurred and is continuing, the Note Parties and their
Subsidiaries shall not be required to prepare or deliver monthly financial
statements or any other financial statements other than those (i) described in
Section 7.1(a) and (b) above, or (ii) included in their Form 10-Qs and Form
10-Ks.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer of the REIT:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Note Parties were
in compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required


‑19‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


to perform such calculations) and detailed calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence. In the event that any Note Party or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Note
Parties and their Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of any Note
Party or any Subsidiary to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Note Parties shall
have taken or proposes to take with respect thereto; and
(c)    Subsidiary Guarantors — setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer (or
the steps the Note Parties are taking to cause such Subsidiary to become a
Subsidiary Guarantor).
Section 7.3.    Visitation. The Company shall, and shall cause each other Note
Party to, permit the representatives of each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to such Note Party, to
visit the principal executive office of such Note Party, to discuss the affairs,
finances and accounts of such Note Party and its Subsidiaries with each Note
Party’s officers, and (with the consent of such Note Party, which consent will
not be unreasonably withheld) its independent public accountants (it being
understood and agreed that only one such request for a discussion with each Note
Party’s independent public accountants shall be made per fiscal year by all
holders and such discussion shall be held on or around the end of the SAS 100
review period and that representatives of such Note Party shall be entitled to
be present at any such meeting),


‑20‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


and (with the consent of such Note Party, which consent will not be unreasonably
withheld) to visit the other offices and properties of such Note Party and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; provided that only one such visit or one such discussion
shall be made per fiscal year by each holder;
(b)    Default — if a Default or Event of Default then exists, at the expense of
such Note Party to visit and inspect any of the offices or properties of such
Note Party or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision such Note
Party authorizes said accountants to discuss the affairs, finances and accounts
of such Note Party and its Subsidiaries (provided that representatives of such
Note Party shall be entitled to be present at any such meeting)), all at such
times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Note Parties pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Note Parties satisfy any of the following requirements with
respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each holder of a Note by e‑mail;
(ii)    the REIT shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and the Company shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at www.americanassetstrust.com
as of the date of this Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Note
Parties on IntraLinks or on any other similar website to which each holder of
Notes has free access; or
(iv)    the REIT shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and the Company shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;


‑21‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further that in the case of any of
clauses (ii), (iii) or (iv), the Company shall have given each holder of a Note
prior written notice, which may be by e‑mail or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e‑mail, the Company
will promptly e‑mail them or deliver such paper copies, as the case may be, to
such holder.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make‑Whole
Amount determined for the prepayment date with respect to such principal amount
(provided that no Make-Whole Amount shall be due if such Notes are prepaid
during the last sixty (60) days of the term of such Notes). The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make‑Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make‑Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. (a) In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.


‑22‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(b)    Any prepayments pursuant to Section 8.7 shall be applied only to the
Notes of the holders electing to participate in such prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make‑Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make‑Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
other Note Party or any Affiliate to purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except (a) upon
the payment or prepayment of the Notes in accordance with this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company, any other
Note Party or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 50% of the principal amounts of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of Notes of such fact and the expiration date for the
acceptance by holders of Notes shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it, any other Note Party or any Affiliate pursuant to any payment, prepayment
or purchase of Notes pursuant to this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
Section 8.6.    Make‑Whole Amount.
“Make‑Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make‑Whole Amount may in no event be less than
zero. For the purposes of determining the Make‑Whole Amount, the following terms
have the following meanings:


‑23‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the “Ask‑Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on‑the‑run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask‑Yield(s)” Reported for the applicable most recently issued
actively traded on‑the‑run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


‑24‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change in Control.
(a)    Notice of Change in Control. The Company will, within ten (10) Business
Days after the occurrence of any Change in Control, give written notice (the
“Change in Control Notice”) of such Change in Control to each holder of Notes.
Such Change in Control Notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.7(b) hereof and shall be accompanied by the
certificate described in Section 8.7(e).
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change in Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change in Control Notice.
(c)    Acceptance. Any holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not fewer than 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an


‑25‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


offer to prepay made pursuant to this Section 8.7 shall be deemed to constitute
a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes together with
accrued and unpaid interest thereon but without any Make‑Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.7; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, the general nature and date of
the Change in Control.
Section 8.8.    Payments Due on Non‑Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make‑Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
SECTION 9.
AFFIRMATIVE COVENANTS.    

Each of the REIT and the Company covenants that so long as any of the Notes are
outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.3, each of the
REIT and the Company will, and will cause each other Note Party and each
Subsidiary to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case (a) to the extent
necessary to ensure that non‑compliance with such laws, ordinances or
governmental rules


‑26‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (b) except for instances in which such requirement of law,
ordinance, governmental order or regulation is being contested in good faith by
appropriate proceedings diligently conducted.
Section 9.2.    Insurance. Each of the REIT and the Company will, and will cause
each other Note Party and each Subsidiary to, maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co‑insurance and
self‑insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties. Each of the REIT and the Company
will, and will cause each other Note Party and each Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. Each of the REIT and the Company
will, and will cause each other Note Party and each Subsidiary to, file all
material tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of a Note Party or any Subsidiary, provided that neither a
Note Party nor any Subsidiary need pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by such
Note Party or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and such Note Party or a Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of such Note Party or
such Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges,
levies and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.7, each of the
REIT and the Company will at all times preserve and keep its corporate or
limited partnership, as applicable, existence in full force and effect. Subject
to Section 10.7, each of the REIT and the Company will at all times preserve and
keep in full force and effect the corporate, limited partnership or limited


‑27‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


liability company existence of each other Note Party and each Subsidiary (unless
merged into another Note Party or a Wholly‑Owned Subsidiary) and all rights and
franchises of each Note Party and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. Each of the REIT and the Company will, and
will cause each other Note Party and each Subsidiary to, maintain proper books
of record and account in conformity with GAAP and in conformity in all material
respects with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over any such Note Party or such Subsidiary, as
the case may be. Each of the REIT and the Company will, and will cause each
other Note Party and each Subsidiary to, keep books, records and accounts which,
in reasonable detail, accurately reflect in all material respects all
transactions and dispositions of assets. Each Note Party and its Subsidiaries
have devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and each of the
REIT and the Company will, and will cause each other Note Party and each
Subsidiary to, continue to maintain such system.
Section 9.7.    Subsidiary Guarantors. (a) Each of the REIT and the Company will
cause each Subsidiary that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co‑borrower or otherwise, for or in
respect of any Indebtedness under the Primary Credit Facility, the 2014 Note
Purchase Agreement or the March 2017 Note Purchase Agreement (each, a
“Guaranteed Facility”) to concurrently therewith deliver the following to each
holder of a Note:
(i)    an executed joinder to the Affiliate Guaranty;
(ii)    to the extent required under any Guaranteed Facility, a certificate
signed by an authorized responsible officer of such Subsidiary containing
representations and warranties on behalf of such Subsidiary to the same effect,
mutatis mutandis, as those contained in Section 5 of this Agreement (but with
respect to such Subsidiary and such joinder rather than the Company);
(iii)    to the extent required under any Guaranteed Facility, documents to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such joinder and the performance by
such Subsidiary of its obligations under the Affiliate Guaranty; and


‑28‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(iv)    to the extent required under any Guaranteed Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such joinder as the Required Holders may
reasonably request.
(b)    Release of Guarantors. Each of the REIT and the Company may request in
writing that the holders of the Notes release a Subsidiary Guarantor, if:
(i) after giving effect to such release, such Subsidiary does not have any
liability as a guarantor, borrower, co‑borrower or otherwise with respect to any
Indebtedness under any Guaranteed Facility or any Pari Passu Obligations,
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release; and (iii) if any fee or other form of consideration is
given to any holder of Indebtedness under any Guaranteed Facility directly
related to releasing such Subsidiary Guarantor, the holders of the Notes shall
receive equivalent consideration (or other form of consideration reasonably
acceptable to the Required Holders). Together with any such request, each of the
REIT and the Company shall deliver to the holders of the Notes an Officer’s
Certificate certifying that the conditions set forth in immediately preceding
clauses (i), (ii), and (iii) will be true and correct upon the release of such
Subsidiary Guarantor. No later than 10 Business Days following the receipt by
the holders of the Notes of such written request and the related Officer’s
Certificate and so long as the conditions set forth in immediately preceding
clauses (i), (ii) and (iii) will be true and correct, the release shall be
effective automatically and each holder of Notes shall execute and deliver, at
the sole cost and expense of the Company, such documents as the Company may
reasonably request to evidence such release.
Section 9.8.    Maintenance of Status. Each of the REIT and the Company will
cause the REIT to at all times remain qualified as a Real Estate Investment
Trust and to remain in compliance in all material respects with all provisions
applicable to the qualification of the REIT as a Real Estate Investment Trust.
SECTION 10.
NEGATIVE COVENANTS.    

Each of the REIT and the Company covenants that so long as any of the Notes are
outstanding:
Section 10.1.    Transactions with Affiliates. Each of the REIT and the Company
will not and will not permit any other Note Party or any Subsidiary to enter
into directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than another Note Party or another Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of such Note Party’s or such
Subsidiary’s business and upon fair and


‑29‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


reasonable terms no less favorable to such Note Party or such Subsidiary than
would be obtainable in a comparable arm’s‑length transaction with a Person not
an Affiliate.
Section 10.2.    Line of Business. Each of the REIT and the Company will not and
will not permit any other Note Party or any Subsidiary to engage in any business
if, as a result, the general nature of the business in which the Consolidated
Group, taken as a whole, would then be engaged would be substantially changed
from the general nature of the business in which the Consolidated Group, taken
as a whole, is engaged on the date of this Agreement.
Section 10.3.    Economic Sanctions, Etc. Each of the REIT and the Company will
not, and will not permit any other Note Party or any Controlled Entity to
(a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any holder or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws.
Section 10.4.    Liens. Each of the REIT and the Company will not and will not
permit any other Note Party or any Subsidiary to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of their property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document (as defined in the Primary Credit
Facility) and Liens pursuant to any Note Document;
(b)    Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;


‑30‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights‑of‑way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person, and any replacement, extension or renewal of any such Lien;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(i);
(h)    The rights of tenants under leases and subleases of, and the rights of
managers under management agreements in respect of, Portfolio Properties, in
each case entered into in the ordinary course of business consistent with past
practice of the REIT and its Subsidiaries provided, that (i) such leases and
subleases contain market terms and conditions (excluding rent) and (ii) such
Liens do not secure any Indebtedness;
(i)    Liens encumbering assets of a Note Party or Subsidiary thereof not
otherwise permitted under this Section 10.4; provided, that (i) such Liens do
not at any time encumber any Unencumbered Eligible Property, (ii) such Liens do
not at any time encumber the Equity Interests of any Person who owns or ground
leases an Unencumbered Eligible Property (or the Equity Interests of any direct
or indirect Subsidiary of the Company that owns any Equity Interests in such
Person) and (iii) after giving pro forma effect to the incurrence of any such
Lien (and all Indebtedness and other obligations secured thereby), the Note
Parties are in compliance with the financial covenants contained in
Section 10.9(a) through (f);
(j)    Liens securing Indebtedness permitted under Section 10.5(c); provided
that (i) such Liens do not at any time encumber any Unencumbered Eligible
Property, (ii) such Liens do not at any time encumber the Equity Interests of
any Person who owns or ground leases an Unencumbered Eligible Property (or the
Equity Interests of any direct or indirect Subsidiary of the Company that owns
any Equity Interests in such Person), (iii) in the case of any such Lien
incurred by a Note Party, such Lien does not encumber any property other


‑31‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


than the property financed by such Indebtedness, (iv) in the case of any such
Lien incurred by a Subsidiary that is not a Note Party, such Lien does not
encumber any property other than the property of such Subsidiary and (v) the
Indebtedness secured thereby does not exceed the cost or fair market value of
the property encumbered thereby (as of the date of the incurrence of such
Indebtedness), whichever is lower;
(k)    All Liens with respect to any Portfolio Property (other than an
Unencumbered Eligible Property) that are existing on the date such Portfolio
Property is acquired or ground leased by a Subsidiary of the Company, to the
extent such Liens are disclosed in the title report for such Portfolio Property
received by such Subsidiary on or prior to the date of such acquisition or
ground lease;
(l)    in the case of Equity Interests of a Controlled Joint Venture, buy/sell
rights with respect to such Equity Interests on customary terms and conditions;
(m)    Liens existing on the Closing and listed on Schedule 10.4(m);
(n)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business; and
(o)    Permitted Pari Passu Encumbrances;
provided, however, notwithstanding the foregoing, each of the REIT and the
Company will not and will not permit any other Note Party or any Subsidiary to,
directly or indirectly secure any Indebtedness outstanding under or pursuant to
the Primary Credit Facility unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with the Primary Credit Facility pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to such Note
Party and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders;
provided, further, that notwithstanding the foregoing clauses of this Section
10.4, in no event shall any Liens (other than Permitted Judgment Liens,
Permitted Pari Passu Encumbrances and Liens permitted by clauses (a), (b), (c),
(f) and (h) above) encumber any Unencumbered Eligible Property.
Section 10.5.    Indebtedness. Each of the REIT and the Company will not and
will not permit any Note Party or any Subsidiary to create, incur, assume or
suffer to exist any Indebtedness, except:


‑32‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(a)    the “Obligations” as defined in the Primary Credit Facility and the
Obligations;
(b)    in addition to Indebtedness permitted under clause (a) above, (i) Pari
Passu Obligations, and (ii)(A) Secured Recourse Indebtedness of the Company or
any Guarantor owing to Persons that are not members of the Consolidated Group
and (B) Recourse Indebtedness of Subsidiaries that are not Guarantors owing to
Persons that are not members of the Consolidated Group, provided that the
aggregate outstanding principal amount of all outstanding Indebtedness described
in clauses (ii)(A) and (ii)(B) shall not at any time exceed fifteen percent
(15%) of Total Asset Value at such time;
(c)    Nonrecourse Indebtedness of the Note Parties and their Subsidiaries;
provided, that after giving pro forma effect to the incurrence thereof, the Note
Parties are in compliance with the financial covenants contained in
Section 10.9(a) through (f);
(d)    intercompany loans and advances to the extent expressly permitted under
Section 10.6(b); provided that all such intercompany Indebtedness owed by any
Note Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement, in each case, in
form and substance reasonably satisfactory to the Required Holders (provided
that subordination terms substantially identical to those that are reasonably
satisfactory to the administrative agent under the Primary Credit Facility with
respect to this Agreement and the Notes shall be deemed to be reasonably
satisfactory to the Required Holders); and
(e)    the Guaranty by a Note Party of Pari Passu Obligations.
Section 10.6.    Investments. Each of the REIT and the Company will not and will
not permit any Note Party or any Subsidiary to make or hold any Investments,
except:
(a)    Investments held by the REIT and its Subsidiaries in the form of cash or
Cash Equivalents;
(b)    Investments of (i) the Company in any Guarantor, (ii) a Guarantor in the
Company or any other Guarantor, (iii) the Company or a Guarantor, directly or
indirectly, in any Unconsolidated Affiliate so long as, after giving effect to
any such Investment, (x) the Aggregate Unconsolidated Affiliate Investment
Amount does not exceed 20% of the Total Asset Value at such time and (y) the
Aggregate Unconsolidated Affiliate Investment Amount, when taken together with
the Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate


‑33‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Unimproved Land Holdings Investment Amount at such time and the Aggregate
Non‑Note Party Investment Amount at such time, does not exceed 25% of the Total
Asset Value at such time, (iv) the Company or a Guarantor, directly or
indirectly, in any Consolidated Subsidiary of the REIT that is not a Note Party;
provided, that after giving effect to such Investment, (x) the Aggregate
Non‑Note Party Investment Amount does not exceed 20% of the Total Asset Value at
such time and (y) the Aggregate Non‑Note Party Investment Amount, when taken
together with the Aggregate Real Estate Loan Investment Amount at such time, the
Aggregate Construction Costs Investment Amount at such time, the Aggregate
Unimproved Land Holdings Investment Amount at such time and the Aggregate
Unconsolidated Affiliate Investment Amount at such time, does not exceed 25% of
the Total Asset Value at such time; provided, further, however, that the
foregoing proviso shall not apply after the consummation of a Permitted
Subsidiary Guarantor Release, or (v) any Subsidiary of the Company that is not a
Note Party in any other Subsidiary of the Company that is not a Note Party;
(c)    Investments in unimproved land holdings so long as, after giving effect
to any such Investment, (i) the Aggregate Unimproved Land Holdings Investment
Amount does not exceed 5% of the Total Asset Value at such time and (ii) the
Aggregate Unimproved Land Holdings Investment Amount, when taken together with
the Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Construction Costs Investment Amount at such time, the Aggregate Unconsolidated
Affiliate Investment Amount at such time and the Aggregate Non‑Note Party
Investment Amount at such time, does not exceed 25% of the Total Asset Value at
such time;
(d)    Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage loans and commercial real
estate‑related mezzanine loans so long as, after giving effect to any such
Investment, (i) the Aggregate Real Estate Loan Investment Amount does not exceed
10% of the Total Asset Value at such time and (ii) the Aggregate Real Estate
Loan Investment Amount, when taken together with the Aggregate Construction
Costs Investment Amount at such time, the Aggregate Unimproved Land Holdings
Investment Amount at such time, the Aggregate Unconsolidated Affiliate
Investment Amount at such time and the Aggregate Non‑Note Party Investment
Amount at such time, does not exceed 25% of the Total Asset Value at such time;
(e)    Investments in respect of costs to construct Portfolio Properties under
development so long as, after giving effect to any such Investment, the
Aggregate Construction Costs Investment Amount, when taken together with the
Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Unimproved Land Holdings Investment Amount at such time, the Aggregate
Unconsolidated Affiliate Investment


‑34‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Amount at such time and the Aggregate Non‑Note Party Investment Amount at such
time, does not exceed 25% of the Total Asset Value at such time;
(f)    Investments in income producing Portfolio Properties not constituting
(i) Investments in unimproved land holdings, (ii) commercial mortgage loans and
commercial real estate‑related mezzanine loans or (iii) Investments in respect
of costs to construct Portfolio Properties under development;
(g)    equity Investments owned as of the Closing in Subsidiaries;
(h)    Investments consisting of deposits, prepayments and other credits to
suppliers and extensions of trade credit made in the ordinary course of business
consistent with the past practices of the Company and its Subsidiaries;
(i)    loans and advances to employees of the REIT and its Subsidiaries made in
the ordinary course of business in an aggregate principal amount not to exceed
$1,000,000;
(j)    Investments existing on the date of this Agreement and set forth on
Schedule 10.6(j);
(k)    Guarantees by the Company or a Guarantor of Indebtedness that such Person
is permitted to incur as a primary obligor pursuant to Section 10.5, and
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;
(l)    Investments consisting of debt securities, equity securities and other
non‑cash consideration received as consideration for a Disposition permitted by
Section 10.8;
(m)    the acquisition of all of the Equity Interests of a Person that owns an
income producing Portfolio Property so long as such Person becomes a Guarantor
if required under Section 9.7(a);
(n)    other Investments not otherwise permitted hereunder in an aggregate
amount not to exceed $10,000,000 at any time outstanding; and
(o)    Investments in Swap Contracts permitted under Section 10.5 entered into
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view.”


‑35‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 10.7.    Fundamental Changes. Each of the REIT and the Company will not
and will not permit any Note Party or any Subsidiary to merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
(a)    any Subsidiary of the Company may merge, liquidate or dissolve into, or
consolidate with (i) the Company, provided that the Company shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries of the
Company, provided that if any Guarantor is merging with, liquidating into or
consolidating with another Subsidiary of the Company that is not a Guarantor,
such Guarantor shall be the continuing or surviving Person;
(b)    any Subsidiary of the Company may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary of the Company; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Company or a
Guarantor; and
(c)    Dispositions not prohibited by Section 10.8(b) and (c) shall be
permitted.
Section 10.8.    Dispositions. Each of the REIT and the Company will not and
will not permit any Note Party or any Subsidiary to make any Disposition or
enter into any agreement to make any Disposition, or, in the case of any
Subsidiary of the Company, issue, sell or otherwise dispose of any of such
Subsidiary’s Equity Interests to any Person, if (a) such Disposition is not
permitted under Section 10.7 (after giving effect to Section 10.7(c)), (b) such
Disposition results in the Company or any Guarantor (other than the REIT) not
being a Wholly‑Owned Subsidiary of the REIT or (c) after giving effect to such
Disposition, the REIT and Company are not in compliance, on a pro forma basis,
with the covenants contained in Section 10.9.
Section 10.9.    Financial Covenants. Each of the REIT and the Company will not
and will not permit any Note Party or any Subsidiary to:
(a)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of (i) $721,160,000 and (ii) 75% of the Net
Cash Proceeds received by the REIT from issuances and sales of Equity Interests
of the REIT occurring after January 9, 2014 (other than any such Net Cash
Proceeds received in connection with any dividend reinvestment program).
(b)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 40%.


‑36‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(c)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time to be greater than 60%.
(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the REIT to be
less than 1.50 to 1.00.
(e)    Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio as of the last day of any fiscal quarter of
the REIT to be less than 1.75 to 1.00.
(f)    Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio at any time to be greater than 60%.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.4 through 10.9; or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Affiliate Guaranty and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any


‑37‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Affiliate Guaranty or any writing furnished in connection with such Affiliate
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) any Note Party or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on (x) any Recourse Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of more than
$25,000,000, or (y) any Non‑Recourse Indebtedness having an aggregate principal
amount of more than $50,000,000, in each case of (x) and (y) beyond any period
of grace provided with respect thereto, or (ii) any Note Party or any Subsidiary
is in default in the performance of or compliance with any term of any evidence
of (x) any Recourse Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of more than $25,000,000, or (y) any Nonrecourse
Indebtedness having an aggregate principal amount of more than $50,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) any Note Party or any Subsidiary
has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of (a) any Recourse
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of more than $25,000,000, or (b) any Nonrecourse Indebtedness having an
aggregate principal amount of more than $50,000,000, or (y) one or more Persons
have the right to require any Note Party or any Subsidiary so to purchase or
repay such Indebtedness; or
(g)    any Note Party or any Significant Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


‑38‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by a Note Party or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation of a Note Party or any of
its Significant Subsidiaries, or any such petition shall be filed against a Note
Party or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $35,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the claim and does not dispute coverage),
including, without limitation, any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Note Parties and
their Significant Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay;
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Note Party or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) any Note Party or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) any Note Party or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) any Note Party or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post‑employment welfare
benefits in a manner that would increase the liability of any Note Party or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit


‑39‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


plan” and “employee welfare benefit plan” shall have the respective meanings
assigned to such terms in section 3 of ERISA; or
(k)    any Affiliate Guaranty shall cease to be in full force and effect, any
Note Party or any Person acting on behalf of any Note Party shall contest in any
manner in writing the validity, binding nature or enforceability of any
Affiliate Guaranty or the obligations of any Note Party under any Affiliate
Guaranty are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of such Affiliate Guaranty, as the case may be.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to any
Note Party described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make‑Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make‑Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.


‑40‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note Document, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make‑Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non‑payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
any Note Document upon any holder thereof shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise. Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all reasonable and
documented costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable and
documented attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a


‑41‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


nominee, then (a) the name and address of the beneficial owner of such Note or
Notes shall also be registered in such register as an owner and holder thereof
and (b) at any such beneficial owner’s option, either such beneficial owner or
its nominee may execute any amendment, waiver or consent pursuant to this
Agreement. Prior to due presentment for registration of transfer, the Person(s)
in whose name any Note(s) shall be registered shall be deemed and treated as the
owner and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified


‑42‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.



‑43‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees of one special counsel for the holders, taken as a whole, and, if
reasonably required by the Required Holders, one local counsel in each
applicable jurisdiction and/or one specialty counsel in any applicable
specialty) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of any Note Document (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under any Note Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Note Document, or by reason of being a
holder of any Note, (b) the costs and expenses, including fees of one financial
advisor for all of the holders, taken as a whole, incurred in connection with
the insolvency or bankruptcy of any Note Party or any Subsidiary or in
connection with any work‑out or restructuring of the transactions contemplated
by any Note Document and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500. If required by the NAIC, each Note Party
shall obtain and maintain at its own cost and expense a Legal Entity Identifier
(LEI). The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes),
(ii) any and all wire transfer fees that any bank deducts from any payment under
such Note to such holder or otherwise charges to a holder of a Note with respect
to a payment under such Note and (iii) any judgment, liability, claim, order,
decree, fine, penalty, cost, fee, expense (including reasonable attorneys’ fees
and expenses) or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Company provided, that the Company shall have no obligation under this clause
(iii) to the extent such obligation has resulted from (x) the gross negligence
or willful misconduct of a holder or (y) the material breach in bad faith of
such holder’s obligations hereunder.
Section 15.2.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of any Note Document or the execution and delivery
(but not the transfer) or the enforcement of any of the Notes in the United
States or any other jurisdiction where the Company or any other Note Party has
assets or of any amendment of, or waiver or consent under or with respect to,
any Note Document, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.


‑44‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 15.3.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Note Document, and the termination of this
Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of a Note Party pursuant to this Agreement
shall be deemed representations and warranties of such Note Party under this
Agreement. Subject to the preceding sentence, this Agreement and the other Note
Documents embody the entire agreement and understanding between each Purchaser
and the Note Parties and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make‑Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2), 11(a),
11(b), 12, 17 or 20.


‑45‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions of any Note Document. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to any
Note Document to each holder of a Note promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions of
any Note Document unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note even if such holder did not consent to
such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to any
Note Document by a holder of a Note that has transferred or has agreed to
transfer its Note to (i) any Note Party, any Subsidiary or any Affiliate of any
Note Party or (ii) any other Person in connection with, or in anticipation of,
such other Person acquiring, making a tender offer for or merging with the
Company and/or any of its Affiliates (either pursuant to a waiver under Section
17.1(c) or subsequent to Section 8.5 having been amended pursuant to Section
17.1(c)), in each case in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in any Note Document applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Note
Parties and any holder of a Note and no delay in exercising any rights under any
Note Document shall operate as a waiver of any rights of any holder of such
Note.


‑46‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


Section 17.4.    Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under any Note Document, or have
directed the taking of any action provided in any Note Document to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by any Note Party or any of its Affiliates shall be deemed not to be
outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to any Note Party, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

The Note Documents and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the


‑47‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit a Note Party or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Note Party or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Note Party or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by a Note Party or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of any Note Party (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary


‑48‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s Notes, or any other Note Document. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
any Note Party or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 20 shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their


‑49‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.
Section 22.2.    Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825‑10‑25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Note Document, and either the
Company or the Required Holders shall so request, the holders of the Notes and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the holders of the
Notes financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases, whether entered
into prior to or after the Closing, shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements listed on Schedule 5.5 for all purposes under the Note Documents,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually agreeable amendment addressing such changes, as
provided for above.
(c)    All references herein to consolidated financial statements of the REIT
and its Subsidiaries or the Consolidated Group or to the determination of any
amount for the REIT and its Subsidiaries or the Consolidated Group on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the REIT or the Consolidated Group,
as applicable, is required to consolidate pursuant to FASB ASC 810 as if such
variable interest entity were a Subsidiary as defined therein.
(d)    Any financial ratios required to be maintained by the Company pursuant to
the Note Documents shall be calculated by dividing the appropriate component by
the other component,


‑50‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


carrying the result to one place more than the number of places by which such
ratio is expressed in such Note Document and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company and the REIT agree, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.7(a)


‑51‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


brought in any such court shall be conclusive and binding upon it subject to
rights of appeal, as the case may be, and may be enforced in the courts of the
United States of America or the State of New York (or any other courts to the
jurisdiction of which it or any of its assets is or may be subject) by a suit
upon such judgment.
(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *




‑52‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 
 
 
 
 
Very truly yours,
 
 
 
 
 
AMERICAN ASSETS TRUST, L.P.
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
 
By:
/s/ ERNEST RADY
 
Name:
 
Ernest Rady
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
By:
/s/ ROBERT F. BARTON
 
Name:
 
Robert F. Barton
 
Title:
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 
AMERICAN ASSETS TRUST, INC.
 
 
 
 
 
By:
/s/ ERNEST RADY
 
Name:
 
Ernest Rady
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
By:
/s/ ROBERT F. BARTON
 
Name:
 
Robert F. Barton
 
Title:
 
Executive Vice President and Chief Financial Officer





















‑53‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
 
By: Barings LLC, as Investment Adviser
 
 
 
 
 
 
By:
 /s/ BARINGS LLC
 
 
 
 
 
MASSMUTUAL ASIA LIMITED
 
 
By: Barings LLC, as Investment Adviser
 
 
 
 
 
 
By:
 /s/ BARINGS LLC
 
 
 
 
 
C. M. LIFE INSURANCE COMPANY
 
 
By: Barings LLC, as Investment Adviser
 
 
 
 
 
 
 
By:
 /s/ BARINGS LLC

    






‑54‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
 
 
By:
/s/ NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
 
By: NYL Investors LLC, its Investment Manager
 
 
 
 
 
 
By:
/s/ NYL INVESTORS LLC
 
 
 
 
 
 
The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee
 
 
By: New York Life Insurance Company, its attorney‑in‑fact
 
 
 
 
 
 
 
By:
/s/ NEW YORK LIFE INSURANCE COMPANY











‑55‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
USAA LIFE INSURANCE COMPANY
 
 
By:
/s/ USAA LIFE INSURANCE COMPANY





‑56‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
AB US DIVERSIFIED CREDIT BM FUND
 
 
By: AllianceBernstein LP, Its Investment Advisor
 
 
 
 
 
 
By:
/s/ ALLIANCEBERNSTEIN LP



‑57‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY
 
 
By:
/s/ AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY



‑58‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
AMERICAN FAMILY LIFE INSURANCE COMPANY
 
 
By:
/s/ AMERICAN FAMILY LIFE INSURANCE COMPANY



‑59‑



--------------------------------------------------------------------------------

American Assets Trust, L.P.        Note Purchase Agreement


This Agreement if hereby accepted and agreed to as of the date hereof.
 
 
 
 
 
 
 
 
 
 
 
ASSURITY LIFE INSURANCE COMPANY
 
 
By:
/s/ ASSURITY LIFE INSRUANCE COMPANY





‑60‑



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2014 Note Purchase Agreement” means that certain note purchase agreement dated
as of October 31, 2014 among the Company, the REIT and the purchasers set forth
on Schedule B thereto, as amended, restated, supplemented or otherwise modified
from time to time.
“2014 Notes” means those certain senior guaranteed notes issued pursuant to the
2014 Note Purchase Agreement.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with the Person
specified. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of a Note Party.
“Affiliate Guaranty” is defined in Section 1.2.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Aggregate Construction Costs Investment Amount” means, at any time, the excess
of (a) the aggregate amount of Investments made on or after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to
Section 10.6(e) in respect of costs to construct Portfolio Properties under
development (reduced by, in the case of any Portfolio Property that has become a
Stabilized Portfolio Property after January 9, 2014 but on or prior to such
time, the amount of any such Investments made in such Portfolio Property
pursuant to Section 10.6(e)), minus (b) with respect to any Portfolio Property
under development in which an Investment was made by the REIT or a Subsidiary
thereof after January 9, 2014 pursuant to Section 10.6(e) and such Portfolio
Property (or all of the Equity Interests of the Subsidiary or Subsidiaries, as
applicable, that own such Portfolio Property or the direct or indirect parent(s)
thereof) is later Disposed of by the REIT or such Subsidiary prior to the
Stabilization Date of such Portfolio Property to a Person that is not an
Affiliate of the REIT, the lesser of (x) the Net Cash Proceeds received by the
REIT or such Subsidiary in respect of such Disposition and (y) the aggregate
amount of Investments made by the REIT or such Subsidiary after January 9, 2014
pursuant to Section 10.6(e) in such Portfolio Property.
“Aggregate Non‑Note Party Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to
Section 10.6(b)(iv) directly or indirectly in any Subsidiary


SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





that is not a Note Party (each, a “Non‑Note Party Subsidiary”), minus (b) with
respect to each Non‑Note Party Subsidiary in which an Investment was made by the
REIT or a Subsidiary thereof pursuant to Section 10.6(b)(iv) and which Non‑Note
Party Subsidiary is subsequently Disposed of by the REIT or such Subsidiary to a
Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of the Disposition
of such Non‑Note Party Subsidiary and (y) the amount of such Investment made by
the REIT or such Subsidiary after January 9, 2014 pursuant to
Section 10.6(b)(iv) in such Non‑Note Party Subsidiary. Notwithstanding the
foregoing, if at any time a Permitted Subsidiary Guarantor Release is
consummated in accordance with Section 9.7(b), the Aggregate Non‑Note Party
Investment Amount shall equal $0 at all times following the consummation of such
Permitted Subsidiary Guarantor Release.
“Aggregate Real Estate Loan Investment Amount” means, at any time, the excess of
(a) the aggregate amount of Investments made on or after January 9, 2014 and on
or prior to such time by the REIT and its Subsidiaries pursuant to
Section 10.6(d) consisting of commercial mortgage loans and commercial real
estate‑related mezzanine loans, minus (b) with respect to each such Investment
that was originated or acquired after January 9, 2014 by the REIT or a
Subsidiary thereof and subsequently Disposed of by the REIT or such Subsidiary
to a Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of the Disposition
of such Investment and (y) the amount of such Investment made by the REIT or
such Subsidiary pursuant to Section 10.6(d) at the time such Investment was
originated or acquired by the REIT or such Subsidiary.
“Aggregate Unconsolidated Affiliate Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to
Section 10.6(b)(iii) directly or indirectly in any Unconsolidated Affiliate,
minus (b) with respect to each Unconsolidated Affiliate in which an Investment
was made by the REIT or a Subsidiary thereof pursuant to Section 10.6(b)(iii)
and which Unconsolidated Affiliate is subsequently Disposed of by the REIT or
such Subsidiary to a Person that is not an Affiliate of the REIT, the lesser of
(x) the Net Cash Proceeds received by the REIT or such Subsidiary in respect of
the Disposition of such Unconsolidated Affiliate and (y) the amount of such
Investment made by the REIT or such Subsidiary after January 9, 2014 pursuant to
Section 10.6(b)(iii) in such Unconsolidated Affiliate.
“Aggregate Unimproved Land Holdings Investment Amount” means, at any time, the
excess of (a) the aggregate amount of Investments made after January 9, 2014 and
on or prior to such time by the REIT and its Subsidiaries pursuant to
Section 10.6(c) in respect of unimproved land holdings (excluding, for the
avoidance of doubt, the amount of any such Investments made after January 9,
2014 constituting costs to construct Portfolio Properties under development that


‑A-2‑



--------------------------------------------------------------------------------





are included in the calculation of Aggregate Construction Costs Investment
Amount) (reduced by, in the case of any unimproved land holding that has become
a Stabilized Portfolio Property after January 9, 2014 but on or prior to such
time, the amount of any such Investments made in such unimproved land holding
pursuant to Section 10.6(c)), minus (b) with respect to any unimproved land
holding in which an Investment was made by the REIT or a Subsidiary thereof
after January 9, 2014 pursuant to Section 10.6(c) and such unimproved land
holding (or all of the Equity Interests of the Subsidiary or Subsidiaries as
applicable, that own such unimproved land holding or the direct or indirect
parent(s) thereof) is later Disposed of by the REIT or such Subsidiary to a
Person that is not an Affiliate of the REIT, the lesser of (x) the Net Cash
Proceeds received by the REIT or such Subsidiary in respect of such Disposition
and (y) the aggregate amount of Investments made by the REIT or such Subsidiary
after January 9, 2014 pursuant to Section 10.6(c) in such unimproved land
holding.
“Annual Capital Expenditure Adjustment” means (i) in the case of a Portfolio
Property consisting of a Hotel Property, an office property or a retail property
(x) if such Portfolio Property has been owned, or ground leased pursuant to an
Eligible Ground Lease, by one or more Subsidiaries of the Company for at least
four consecutive full fiscal quarters for which financial statements have been
provided to the holders pursuant to Section 7.1(a) or (b), 4% of the average of
the quarterly gross revenues from such Portfolio Property as set forth in the
financial statements for the then most recently ended four consecutive fiscal
quarter period of the REIT delivered to the holders pursuant to Section 7.1(a)
or (b) and (y) if such Portfolio Property has not been owned, or ground leased
pursuant to an Eligible Ground Lease, by one or more Subsidiaries of the Company
for at least four consecutive full fiscal quarters for which financial
statements have been provided to the holders pursuant to Section 7.1(a) or (b),
4% of the average of the quarterly gross revenues from such Portfolio Property
for the period consisting of all of the full fiscal quarters of the REIT
commencing after the date such Portfolio Property was acquired (or after an
Eligible Ground Lease is entered into with respect to such Portfolio Property,
if applicable) by a Subsidiary of the Company for which financial statements
have been provided to the holders pursuant to Section 7.1(a) or (b), and (ii) in
the case of any Portfolio Property consisting of a residential property, an
amount equal to $125 multiplied by the number of units in such residential
property. For purposes of clause (i)(y) of this definition, in the case of any
Portfolio Property consisting of a Portfolio Property that is owned, or ground
leased pursuant to an Eligible Ground Lease, by one or more Subsidiaries of the
Company for at least one full fiscal month of the REIT but less than one full
fiscal quarter for which financial statements have been provided to the holders
pursuant to Section 7.1(a) or (b), the Annual Capital Expenditure Adjustment for
such Portfolio Property shall equal (x) if such Portfolio Property is owned, or
ground leased pursuant to an Eligible Ground Lease, for less than two full
fiscal months of the REIT, the Annual Capital Expenditure Adjustment that would
apply to such Portfolio Property if calculated in accordance with the applicable
clause of this of definition above (but for only the then most recently ended
one fiscal month period of the REIT instead of for the period specified in


‑A-3‑



--------------------------------------------------------------------------------





such applicable clause above), multiplied by 3 and (y) if such Portfolio
Property is owned, or ground leased pursuant to an Eligible Ground Lease, for at
least two full fiscal months of the REIT, the Annual Capital Expenditure
Adjustment that would apply to such Portfolio Property if calculated in
accordance with the applicable clause of this of definition above (but for only
the then most recently ended two fiscal month period of the REIT instead of for
the period specified in such applicable clause above), multiplied by 3/2.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Applicable Capitalization Rate” shall have the meaning ascribed to such term in
the Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Applicable Capitalization Rate most recently in effect. Notwithstanding the
foregoing, in no event shall the “Applicable Capitalization Rate” applied under
and pursuant to this Agreement at any time be 0.75% less than the related
Applicable Capitalization Rate applied under and pursuant to the Primary Credit
Facility as of the date hereof (i.e., in no event shall the Applicable
Capitalization Rate for a Hotel Property be less than 7.00%).
“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).


‑A-4‑



--------------------------------------------------------------------------------





“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or San Francisco, California are
required or authorized to be closed.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a lender under the Primary
Credit Facility or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime‑1” (or the then
equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    mortgage backed securities that are issued by the Government National
Mortgage Association and fully guaranteed by the United States of America having


‑A-5‑



--------------------------------------------------------------------------------





maturities of not more than 30 years from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof (“GNMA Securities”).
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the REIT entitled to vote for members of the board of directors or
equivalent governing body of the REIT on a fully diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);
(b)    (i) the REIT shall cease to be the sole general partner of the Company or
shall cease to own, directly, (x) 100% of the general partnership interests of
the Company and (y) Equity Interests of the Company representing a majority of
the total economic interests of the Equity Interests of the Company, in each
case free and clear of all Liens (other than Permitted Judgment Liens and Liens
permitted under Section 10.4(a) and (b)) or (ii) any holder of a limited
partnership interest in the Company is provided with or obtains voting rights
with respect to such limited partnership interest that deprive the REIT, in its
capacity as general partner of the Company, of its right to manage the Company
in the ordinary course of business and consistent with past practice).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means American Assets Trust, L.P., a Maryland limited partnership or
any successor that becomes such in the manner prescribed in Section 10.7.


‑A-6‑



--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Schedule D.
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period (a) plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate),
(iii) non‑cash charges of the Consolidated Group (excluding any non‑cash charge
that results in an accrual of a reserve for a cash charge in any future period),
(iv) the Consolidated Group Pro Rata Share of non‑cash charges of Unconsolidated
Affiliates (excluding any non‑cash charge that results in an accrual of a
reserve for a cash charge in any future period), (v) acquisition closing costs
of the Consolidated Group that were capitalized prior to FAS 141‑R reducing such
Consolidated Net Income (including the Consolidated Group Pro Rata Share of
acquisition closing costs of Unconsolidated Affiliates that were capitalized
prior to FAS 141‑R reducing such Consolidated Net Income), (vi) depreciation and
amortization expense of the Consolidated Group (including the Consolidated Group
Pro Rata Share of depreciation and amortization expense of each Unconsolidated
Affiliate) and (vii) one‑time costs and expenses relating to issuance of the
Notes pursuant to this Agreement and the transactions relating thereto, to the
extent such fees and expenses are incurred on or prior to the date that is
ninety days following the Closing and minus (b)(i) non‑cash items of the
Consolidated Group increasing such Consolidated Net Income (other than the
reversal of any accrual of a reserve referred to in the parenthetical in
clause (a) (iii) of this definition, except to the extent such reversal results
from a cash payment) and (ii) the Consolidated Group Pro Rata Share of non‑cash
items of Unconsolidated Affiliates increasing such Consolidated Net Income
(other than the reversal of any accrual of a reserve referred to in the
parenthetical in clause (a)(iv) of this definition, except to the extent such
reversal results from a cash payment).
“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
any fiscal quarter of the REIT of (i) Consolidated EBITDA for the four
consecutive fiscal quarter period of the REIT then ending to (ii) Consolidated
Fixed Charges for such four consecutive fiscal quarter period.
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any


‑A-7‑



--------------------------------------------------------------------------------





member of the Consolidated Group (other than to another member of the
Consolidated Group) during such period in respect of its preferred Equity
Interests (excluding any balloon payments payable on maturity or redemption in
whole of such Equity Interests) and (iv) the Consolidated Group Pro Rata Share
of the amount of dividends or distributions paid or required to be paid by any
Unconsolidated Affiliate during such period in respect of its preferred Equity
Interests (to Persons other than (x) a member of the Consolidated Group or
(y) an Unconsolidated Affiliate in which the percentage of Equity Interests of
such Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution).
Consolidated Group” means, collectively, the Note Parties and their Consolidated
Subsidiaries.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) the Consolidated Group Pro
Rata Share of total cash interest expense (including, for the avoidance of
doubt, capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP.
“Consolidated Net Income” means, with respect to any period, the sum of (i) the
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary or
non‑recurring gain (or extraordinary or non‑recurring loss) realized during such
period by any member of the Consolidated Group plus (ii) the Consolidated Group
Pro Rata Share of the net income (or loss) of each Unconsolidated Affiliate for
such period determined in accordance with GAAP, excluding any extraordinary or
non‑recurring gain (or extraordinary or non‑recurring loss) realized during such
period by such Unconsolidated Affiliate.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Secured
Indebtedness as of such date to (ii) the Secured Total Asset Value as of such
date.


‑A-8‑



--------------------------------------------------------------------------------





“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, (a) Shareholders’ Equity of the
Consolidated Group on that date, minus (b) the Intangible Assets of the
Consolidated Group on that date, plus (c) accumulated depreciation expense on
the assets of the Consolidated Group on that date determined in accordance with
GAAP.
“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness of the Consolidated Group
that would be reflected on a consolidated balance sheet of the Consolidated
Group as of such date plus (ii) the Consolidated Group Pro Rata Share of the
aggregate amount of all Indebtedness of each Unconsolidated Affiliate that would
be reflected on a balance sheet of such Unconsolidated Affiliate.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (i) Consolidated Total Indebtedness as of
such date, less the Unrestricted Cash Amount as of such date to (ii) the Total
Asset Value as of such date.
“Consolidated Total Secured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Secured Indebtedness
of the Consolidated Group that would be reflected on a consolidated balance
sheet of the Consolidated Group as of such date plus (ii) the Consolidated Group
Pro Rata Share of the aggregate amount of all Secured Indebtedness of each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.
“Consolidated Total Unsecured Indebtedness” means, as at any date of
determination, the sum of (i) the aggregate amount of all Unsecured Indebtedness
of the Consolidated Group (including Indebtedness outstanding under this
Agreement) that would be reflected on a consolidated balance sheet of the
Consolidated Group as of such date plus (ii) the Consolidated Group Pro Rata
Share of the aggregate amount of all Unsecured Indebtedness of each
Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate.
“Consolidated Unsecured Interest Coverage Ratio” means the ratio as of the last
day of any fiscal quarter of the REIT of (i) the sum of Unencumbered Property
NOI of each Unencumbered Eligible Property for the fiscal quarter of the REIT
then ending to (ii) Consolidated Unsecured Interest Expense for such fiscal
quarter.
“Consolidated Unsecured Interest Expense” means, for any period, the portion of
Consolidated Interest Expense for such period that was incurred in respect of
Unsecured Indebtedness of any member of the Consolidated Group or an
Unconsolidated Affiliate.


‑A-9‑



--------------------------------------------------------------------------------





“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio (expressed as a percentage) of (i) Consolidated Total Unsecured
Indebtedness as of such date, less the Unrestricted Cash Amount as of such date
to (ii) the Unencumbered Asset Value as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled Entity” means (i) any of the Subsidiaries of a Note Party and any of
their or such Note Party’s respective Controlled Affiliates and (ii) if a Note
Party has a parent company, such parent company and its Controlled Affiliates.
“Controlled Joint Venture” means a Subsidiary of the Company that (i) is
organized under the laws of the United States of America or any State thereof
(and each Subsidiary of the Company that directly or indirectly owns any Equity
Interests in such Subsidiary that is also organized under the laws of the United
States of America or any State thereof), (ii) is not (and is not required to be)
a Guarantor, (iii) is not a Wholly‑Owned Subsidiary, and (iv) is controlled by a
Note Party (or following a Permitted Subsidiary Guarantor Release any Note Party
or any Wholly‑Owned Subsidiary of the Company). For purposes of this definition,
a Subsidiary of the Company is “controlled” by a Person if such Person has the
right to exercise exclusive control over any disposition, refinancing and
operating activity of any Unencumbered Portfolio Property owned or ground leased
by such Subsidiary without the consent of any other Person (other than (i) the
Company or (ii) any Subsidiary of the Company, as long as such Subsidiary does
not need the consent of any minority equity holder thereof to consent to any
disposition, refinancing or operating activity).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


‑A-10‑



--------------------------------------------------------------------------------





“Default Rate” means that rate of interest per annum that is the greater of
(i) 2.00% above the rate of interest stated in clause (a) of the first paragraph
of such Notes or (ii) 2.00% over the rate of interest publicly announced by Bank
of America, N.A. in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposed Portfolio Property” means, as of any date of determination, any
Portfolio Property that is directly or indirectly disposed of by any member of
the Consolidated Group to a Person that is not a member of the Consolidated
Group during the then most recently ended fiscal quarter of the REIT for which
financial statements have been provided to the holders pursuant to
Section 7.1(a) or (b).
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business) or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Ground Lease” means a ground lease with respect to a Portfolio
Property executed by a Note Party or Subsidiary thereof, as lessee, that (a) has
a minimum remaining term of thirty-five (35) years, including tenant controlled
options, as of the date the related Portfolio Property becomes an Unencumbered
Eligible Property hereunder, (b) has customary notice rights, default cure
rights, bankruptcy new lease rights and other customary provisions for the
benefit of a leasehold mortgagee or has equivalent protection for a leasehold
permanent mortgagee by a subordination to such leasehold permanent mortgagee of
the landlord’s fee interest and (c) is otherwise acceptable for non recourse
leasehold mortgage financing under customary prudent lending requirements as
reasonably and mutually determined by both the Company and the Required Holders
(provided that any ground lease deemed so acceptable by the Company and the
Administrative Agent under the Primary Credit Facility shall be deemed to have
been determined to be acceptable for purposes of clauses (b) and (c) hereunder).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental


‑A-11‑



--------------------------------------------------------------------------------





restrictions relating to pollution or the protection of the Environment or of
human health (to the extent related to exposure to Hazardous Materials),
including those relating to the manufacture, generation, handling, transport,
storage, treatment, Release or threat of Release of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, that Equity Interests shall not include any debt securities or other
Indebtedness convertible into, or exchangeable for, Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with a Note Party under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exemption Conditions” means, at any time with respect to any Subsidiary of the
Company, the satisfaction of the following conditions: (i) a Permitted
Subsidiary Guarantor Release shall have been effected on or prior to such time
and (ii) such Subsidiary is not party at such time to a Guaranty of, and is not
otherwise an obligor in respect of, any Indebtedness of the Company (other than
the Obligations).
“Fitch” means Fitch Ratings Inc., or any successor or assignee of the business
of such company in the business of rating debt.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).


‑A-12‑



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which any Note Party or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of any Note Party or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantors” means, collectively, (a) the REIT and (b) each of the Subsidiary
Guarantors.
“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect


‑A-13‑



--------------------------------------------------------------------------------





thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guaranty” as a
verb has a corresponding meaning.
“Guaranteed Facility” is defined in Section 9.7.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos‑containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Hotel Property” means a Portfolio Property that is (i) operated by or on behalf
of one or more Subsidiaries of the Company as a hotel and (ii) designated as a
“Hotel Property” in a written notice executed by a Responsible Officer of the
REIT and delivered to the holders.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep‑well agreements and capital maintenance agreements), in
each case to the extent such instruments or agreements support financial, rather
than performance, obligations;


‑A-14‑



--------------------------------------------------------------------------------





(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guaranties of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of the REIT or any Subsidiary thereof
shall include the Consolidated Group Pro Rata Share of the foregoing items and
components thereof attributable to Indebtedness of Unconsolidated Affiliates.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capitalized Lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


‑A-15‑



--------------------------------------------------------------------------------





“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, Guaranty or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property‑related assets (including, without limitation,
mortgage loans and other real estate‑related debt investments, investments in
unimproved land holdings and Portfolio Properties, and costs to construct real
property assets under development). For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, but determined net of all payments constituting returns of invested
capital received in respect of such Investment and, in the case of a guaranty or
similar obligation, such Investment will be reduced to the extent the exposure
under such guaranty or similar obligation is reduced.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right‑of‑way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Make‑Whole Amount” is defined in Section 8.6.
“March 2017 Note Purchase Agreement” means that certain note purchase agreement
dated as of March 1, 2017 among the Company, the REIT and the purchasers set
forth on Schedule B thereto, as amended, restated, supplemented or otherwise
modified from time to time.


‑A-16‑



--------------------------------------------------------------------------------





“March 2017 Notes” means those certain senior guaranteed notes issued pursuant
to the March 2017 Note Purchase Agreement.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Consolidated Group
taken as a whole.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Company and its Subsidiaries, taken as a whole; (b) a material adverse effect on
the rights and remedies of the holder under any Note Document, or of the ability
of the Company and the Note Parties, taken as a whole, to perform their
obligations under any Note Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Note Party of
any Note Document to which it is a party.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Cash Proceeds” means (a) with respect to any issuance and sale by the REIT
of any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance and sale, less
(ii) underwriting discounts and commissions, and other reasonable out‑of‑pocket
expenses (including the reasonable fees and disbursements of counsel), incurred
by the REIT in connection with such issuance or sale and (b) with respect to any
Disposition by the REIT or a Subsidiary thereof, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
over (ii) the sum of (A) the principal amount of any Indebtedness incurred prior
to January 9, 2014 (or, in the case of any asset acquired by the REIT or a
Subsidiary thereof after January 9, 2014, the principal amount of any
Indebtedness incurred on or prior to the date of the acquisition of such asset)
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction, (B) the expenses incurred by the REIT or such
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within one year of the date of the relevant
transaction as a result of any gain recognized in connection therewith.


‑A-17‑



--------------------------------------------------------------------------------





“Newly‑Acquired Portfolio Property” means, as of any date of determination, any
Portfolio Property acquired or ground leased pursuant to an Eligible Ground
Lease by any member of the Consolidated Group from a Person that was not a
member of the Consolidated Group during the then most recently ended two
consecutive fiscal quarter period of the REIT for which financial statements
have been provided to the holders pursuant to Section 7.1(a) or (b).
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guaranty of Indebtedness, in respect of which recourse for payment (except for
customary exceptions for fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non‑recourse or tax‑exempt financings
of real estate, including those set forth on Schedule E) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guaranty, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guaranty of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non‑recourse or tax‑exempt financings of real estate, including those set forth
on Schedule F) is contractually limited to the Equity Interests held by such
Single Asset Holding Company in such Single Asset Entity or (ii) such Single
Asset Holding Company has no assets other than Equity Interests in such Single
Asset Entity and cash and other assets of nominal value incidental to the
ownership of the such Single Asset Entity.
“Non‑Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which an Investment was made by the REIT or a Subsidiary thereof after
January 9, 2014 pursuant to Section 10.7(e) and (ii) in respect of which the
Stabilization Date has not occurred on or prior to such date.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement


‑A-18‑



--------------------------------------------------------------------------------





income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and (b) is not subject to ERISA or the
Code.
“Note Documents” means this Agreement, each Note, the Affiliate Guaranty, and
such other documents evidencing, securing or pertaining to this Agreement, the
Affiliate Guaranty, or the Notes as shall, from time to time, be executed and/or
delivered by any Note Party, or any other party to the holders of the Notes
pursuant to this Agreement or any other Note Document (in each case as the same
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time).
“Note Parties” means, collectively, the Company and each Guarantor.
“Note Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the Note Parties, in the aggregate, in such
Controlled Joint Venture determined by calculating the percentage of Equity
Interests of such Controlled Joint Venture owned, directly or indirectly, by the
Note Parties.
“Notes” is defined in Section 1.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Note Party arising under any Note Document whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Note Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the REIT or the Company whose responsibilities extend to
the subject matter of such certificate.
“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of the Company or any Guarantor owing to Persons that are not
members of the Consolidated Group.


‑A-19‑



--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Holders” means Ernest S. Rady and the Rady Affiliates.
“Permitted Investments” means Investments by the REIT, the Company or any of
their respective Subsidiaries made pursuant to Section 10.6(b)(iii), (c), (d),
or (e).
“Permitted Judgment Liens” means Liens permitted under Section 10.4(g) (solely
to the extent the aggregate amount of the judgments secured by such Liens under
Section 10.4(g) encumbering (x) Unencumbered Eligible Properties (and the income
therefrom and proceeds thereof) and (y) the Equity Interests of any Subsidiary
that owns or ground leases an Unencumbered Eligible Property (and any Subsidiary
of the Company that directly or indirectly owns any Equity Interests in such
Subsidiary) (and the income therefrom and proceeds thereof) does not exceed
$10,000,000).
“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the REIT or any Subsidiary
thereof to transfer property to the Company or any Guarantor, (ii) limitations
on the ability of the REIT or any Subsidiary to create, incur, assume or suffer
to exist Liens on Unencumbered Eligible Properties or the Equity Interests of
any Person that owns, or ground leases under an Eligible Ground Lease, an
Unencumbered Eligible Property (or the Equity Interest of any Subsidiary of the
Company that directly or indirectly owns any Equity Interests in such Person) or
(iii) any requirement that Pari Passu Obligations be secured on an “equal and
ratable basis” to the extent that the Obligations are secured.
“Permitted Subsidiary Guarantor Release” means the date as of which all
Subsidiary Guarantors shall have been released from their obligations under this
Agreement in accordance with Section 9.7.
“Permitted Unencumbered Property Liens” means Liens permitted under
Section 10.4(a), (b), (c), (f) and (h) and Permitted Judgment Liens and
Permitted Pari Passu Encumbrances.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be


‑A-20‑



--------------------------------------------------------------------------------





made, by any Note Party or any ERISA Affiliate or with respect to which any Note
Party or any ERISA Affiliate may have any liability.
“Portfolio Property” means any real property owned or ground leased by a
Subsidiary of the Company.
“Portfolio Property Net Operating Income” means, with respect to any Portfolio
Property for any fiscal quarter of the REIT, an amount equal to (i) the
aggregate gross revenues from the operation of such Portfolio Property from
tenants in occupancy and paying rent during such fiscal quarter (or, in the case
of a Hotel Property, from the operation of such Portfolio Property during such
fiscal quarter), minus (ii) all expenses and other proper charges incurred
during such fiscal quarter in connection with the operation of such Portfolio
Property (including accruals for real estate taxes and insurance, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non‑cash expenses (including, without limitation,
non‑cash write‑offs (including with respect to straight line rents) and
mark‑to‑market adjustments)), which expenses and accruals shall be calculated in
accordance with GAAP; provided, that (i) in the case of a Hotel Property that
has been owned, or ground leased under an Eligible Ground Lease, by one or more
Subsidiaries of the Company for at least four consecutive full fiscal quarters
for which financial statements have been provided to the holders pursuant to
Section 7.1(a) or (b), the Portfolio Property Net Operating Income of such Hotel
Property shall be, for any fiscal quarter of the REIT, the average quarterly
Portfolio Property Net Operating Income for the four consecutive full fiscal
quarter period ending on the last day of such fiscal quarter of the REIT (with
the Portfolio Property Net Operating Income for each fiscal quarter included in
such four fiscal quarter period being determined in accordance with this
definition without giving effect to this proviso) and (ii) in the case of a
Hotel Property that has not been owned, or ground leased under an Eligible
Ground Lease, by one or more Subsidiaries of the Company for at least four
consecutive full fiscal quarters for which financial statements have been
provided to the holders pursuant to Section 7.1(a) or (b), the Portfolio
Property Net Operating Income of such Hotel Property shall be, for any fiscal
quarter of the REIT, the average quarterly Portfolio Property Net Operating
Income for the period consisting of all of the full fiscal quarters commencing
after the date such Hotel Property was acquired (or after an Eligible Ground
Lease is entered into with respect to such Hotel Property, if applicable) by a
Subsidiary of the Company for which financial statements have been provided to
the holders pursuant to Section 7.1(a) or (b) (with the Portfolio Property Net
Operating Income for each fiscal quarter included in such period being
determined in accordance with this definition without giving effect to this
proviso). For purposes of this definition, in the case of any Portfolio Property
that is owned, or ground leased pursuant to an Eligible Ground Lease, by one or
more Subsidiaries of the Company for at least one full fiscal month of the REIT
but less than one full fiscal quarter for which financial statements have been
provided to the holders pursuant to Section 7.1(a) or (b), the Portfolio
Property Net Operating Income of such Portfolio Property shall equal (x) if such
Portfolio Property


‑A-21‑



--------------------------------------------------------------------------------





is owned, or ground leased pursuant to an Eligible Ground Lease, for less than
two full fiscal months of the REIT, the Portfolio Property Net Operating Income
of such Portfolio Property calculated with respect to the then most recently
ended fiscal month of the REIT (instead of on the basis of a fiscal quarter as
otherwise contemplated herein), multiplied by 3 and (y) if such Portfolio
Property is owned, or ground leased pursuant to an Eligible Ground Lease, for at
least two full fiscal months of the REIT, the Portfolio Property Net Operating
Income of such Portfolio Property calculated with respect to the then most
recently ended two fiscal month period of the REIT (instead of on the basis of a
fiscal quarter as otherwise contemplated herein), multiplied by 3/2. For the
avoidance of doubt, for purposes of this definition, the Portfolio Property Net
Operating Income of any Portfolio Property that is owned, or ground leased
pursuant to an Eligible Ground Lease, by one or more Subsidiaries of the Company
for less than one full fiscal month of the REIT shall be $0.
“Primary Credit Facility” means the Amended and Restated Credit Agreement dated
as of January 9, 2014, among the Company, as the borrower, the REIT, as
guarantor, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer and the other lenders party thereto, including any renewals,
extensions, amendments, supplements, restatements, replacements, increases or
refinancing in full (or a majority) thereof (whether such renewal, extension,
amendment, restatement, replacement, increases or refinancing in full (or a
majority) of such agreement is entered into substantially concurrently with the
termination of the existing agreement or at any time before or after if no new
agreement is then substantially concurrently entered into).
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Qualified Development Property” means, as of any date of determination, all or
any portion of a Portfolio Property which, on such date, is the subject of
ground‑up development; provided that such Portfolio Property (or portion
thereof) will only constitute a Qualified Development Property (i) if all
requisite zoning requirements and land use requirements have been satisfied, and
all permits and approvals have been obtained for all grading, offsite and
infrastructure work necessary to improve the applicable Portfolio Property (or
portion thereof) as intended have


‑A-22‑



--------------------------------------------------------------------------------





been obtained, (ii) if physical site improvement thereto has commenced and is
continuing, and (iii) until the date on which all applicable improvements
thereto receive a final certificate of occupancy or equivalent certification
allowing legal occupancy thereof for its intended purpose.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Quarterly Period” means the most recently ended three (3) calendar month period
for which the Company has provided financial information pursuant to Sections
7.1(a) or (b).
“QPAM Exemption” is defined in Section 6.2(d).
“Rady Affiliates” shall mean (i) all lineal descendants of Ernest S. Rady and
all spouses and adopted children of Ernest S. Rady and such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clause (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities Controlling, Controlled by or
under common Control with Ernest S. Rady or any person, trust or other entity
described in clauses (i), (ii) or (iii).
“Real Estate Investment Trust” means any Person that qualifies as a real estate
investment trust under Sections 856 through 860 of the Code.
“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Note Documents.
“REIT” means American Assets Trust, Inc., a Maryland corporation, together with
its successors.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by any Note Party or any of their Affiliates).


‑A-23‑



--------------------------------------------------------------------------------





“Responsible Officer” means any Senior Financial Officer and any other officer
of the REIT or the Company with responsibility for the administration of the
relevant portion of this Agreement.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating debt.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.
“Secured Recourse Indebtedness” means, as to any Person, Recourse Indebtedness
of such Person that constitutes Secured Indebtedness.
“Secured Total Asset Value” means, as of any time for the Consolidated Group,
the sum of (i) Total Asset Value, (ii) all cash and Cash Equivalents owned by
the Consolidated Group and (iii) the Consolidated Group Pro Rata Share of all
cash and Cash Equivalents owned by Unconsolidated Affiliates, in each case at
such time.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the REIT or the Company.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP.
“Significant Subsidiary” means, as of any date, each Subsidiary or group of
Subsidiaries of the REIT whose assets have an aggregate book value that is
greater than five percent (5.00%) of the aggregate book value of the assets of
the Consolidated Group (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the REIT subject to any of
the events specified in clause (g), (h) or (i) of Section 11).


‑A-24‑



--------------------------------------------------------------------------------





“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single real property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such real property; (b) is engaged only
in the business of owning, developing and/or leasing such real property and
activities incidental thereto; and (c) receives substantially all of its gross
revenues from such real property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Source” is defined in Section 6.2.
“Stabilization Date” means, with respect to any Portfolio Property under
development in which an Investment was made by the REIT or a Subsidiary thereof
pursuant to Section 10.6(e) and subsequent to such Investment the construction
of such Portfolio Property has been substantially completed, the date that is
the earlier of (i) the last day of the first full fiscal quarter of the REIT
following substantial completion of such construction for which financial
statements have been provided to the holders pursuant to Section 7.1(a) or (b)
and in which Portfolio Property Net Operating Income of such Portfolio Property
for such fiscal quarter is greater than $0 and (ii) the last day of the second
full fiscal quarter of the REIT following substantial completion of such
construction in which financial statements have been provided to the holders
pursuant to Section 7.1(a) or (b).


‑A-25‑



--------------------------------------------------------------------------------





“Stabilized Portfolio Property” means, as of any date of determination, any
Portfolio Property (i) that was previously (but is no longer) under development
and in which an Investment was made by the REIT or a Subsidiary thereof after
the Closing pursuant to Section 10.6(e) and (ii) in respect of which the
Stabilization Date has occurred on or prior to such date.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Note Party.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Affiliate Guaranty or has executed and delivered a joinder to the Affiliate
Guaranty.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,


‑A-26‑



--------------------------------------------------------------------------------





together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Total Asset Value” or “TAV” means, as of any time for the Consolidated Group,
without duplication, (a) an amount equal (i) to the sum of the Portfolio
Property Net Operating Income of each Portfolio Property owned, or ground leased
pursuant to an Eligible Ground Lease, by the Consolidated Group for the then
most recently ended fiscal quarter of the REIT for which financial statements
have been provided to the holders pursuant to Section 7.1(a) or (b) (excluding
each Disposed Portfolio Property, each Newly‑Acquired Portfolio Property and
each Non‑Stabilized Portfolio Property), divided by the Applicable
Capitalization Rate for each such Portfolio Property, multiplied by (ii) four,
plus (b) the acquisition cost paid by the applicable member(s) of the
Consolidated Group for each Newly‑Acquired Portfolio Property, plus (c) the
aggregate book value of all Permitted Investments owned by the Consolidated
Group at such time, plus (d) the aggregate undepreciated book value of all
Qualified Development Properties and all Non‑Stabilized Portfolio Properties at
such time, plus (e) the Consolidated Group Pro Rata Share of each of the items
referenced in clauses (a) through (d) of this definition (and the components
thereof) to the extent relating to Portfolio Properties, Permitted Investments,
Qualified Development Properties or


‑A-27‑



--------------------------------------------------------------------------------





Non‑Stabilized Portfolio Properties, as applicable, owned by Unconsolidated
Affiliates; provided, that for purposes of Section 10.7(b)(iii), (b)(iv), (c),
(d) and (e), Total Asset Value shall also include all cash and Cash Equivalents
owned by the Consolidated Group at such time.
“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“Unencumbered Asset Value” means, as of any time for the Consolidated Group,
without duplication, (a) an amount equal to (i) the sum of the Unencumbered
Property NOI of each Unencumbered Eligible Property owned, or ground leased
under an Eligible Ground Lease, by the Consolidated Group for the then most
recently ended fiscal quarter of the REIT for which financial statements have
been provided to the holders pursuant to Section 7.1(a) or (b) (excluding each
Unencumbered Eligible Property that is a Disposed Portfolio Property, a
Newly‑Acquired Portfolio Property or a Non‑Stabilized Portfolio Property),
divided by the Applicable Capitalization Rate for each such Unencumbered
Eligible Property, multiplied by (ii) four, plus (b) the undepreciated book
value at such time of each Unencumbered Eligible Property that is a Qualified
Development Property or a Non‑Stabilized Portfolio Property, plus (c) the
acquisition cost paid by the applicable member(s) of the Consolidated Group for
each Unencumbered Eligible Property that is a Newly‑Acquired Portfolio Property;
provided, that with respect to the acquisition of any Newly‑Acquired Property by
a Controlled Joint Venture, only the Note Party Pro Rata Share of such
acquisition cost attributable to the Note Parties’ interests in such Controlled
Joint Venture shall be included in the calculation of Unencumbered Asset Value;
provided, further, that:
(a)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are not office, retail or
multi‑family properties (and, for purposes of determining compliance with such
20% limitation, if an Unencumbered Eligible Property is considered “multi‑use,”
the Company shall be permitted to include the Unencumbered Property NOI of such
Unencumbered Eligible Property’s office, retail or multi‑family component
without limitation under this clause (a)), with any excess over the foregoing
limit being excluded from the Unencumbered Asset Value;
(b)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are either owned by a
Controlled Joint Venture or ground leased under an Eligible Ground Lease, with
any excess over the foregoing limit being excluded from the Unencumbered Asset
Value;


‑A-28‑



--------------------------------------------------------------------------------





(c)    not more than 10% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that constitute Qualified
Development Properties, with any excess over the foregoing limit being excluded
from the Unencumbered Asset Value; and
(d)    not more than 20% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are referenced in clauses (b)
and (c) above, with any excess over the foregoing limit being excluded from the
Unencumbered Asset Value.
“Unencumbered Eligible Property” means, at any time, an Unencumbered Portfolio
Property that meets each of the following criteria at such time:
(a)    such Unencumbered Portfolio Property is located in the United States of
America;
(b)    such Unencumbered Portfolio Property (and the income therefrom and
proceeds thereof) is not subject to any Liens or other encumbrances (other than
Permitted Unencumbered Property Liens), and such Unencumbered Portfolio Property
is in good order and condition and is free of all title, survey and other
defects (other than defects constituting Permitted Unencumbered Property Liens);
(c)    the Equity Interests of each Person that directly owns or ground leases
an interest in such Unencumbered Portfolio Property (the “Direct Owner”), and
those of each Subsidiary of the Company that directly or indirectly owns any
Equity Interests of each Direct Owner (each an “Indirect Owner”), are not junior
in any manner to any other class of Equity Interests in such Person or subject
to any Liens or other encumbrances (other than Liens permitted under
Section 10.4(a), (b) or (l));
(d)    no Direct Owner or Indirect Owner of such Unencumbered Portfolio Property
shall have any Indebtedness (other than the Obligations, the “Obligations” under
the Primary Credit Facility and other Indebtedness permitted under Section 10.5)
and shall not be subject to any proceedings under any Debtor Relief Law;
(e)    such Unencumbered Portfolio Property is free of Hazardous Materials
except as would not materially affect the value of such Unencumbered Portfolio
Property;
(f)    such Unencumbered Portfolio Property is free and clear of all negative
pledges or any restrictions on the ability of the Subsidiary of the Company that
owns or ground leases such Unencumbered Portfolio Property to transfer or
encumber such


‑A-29‑



--------------------------------------------------------------------------------





Unencumbered Portfolio Property, except for (1) Permitted Pari Passu
Encumbrances, and the restrictions on Liens, assignments and transfers of assets
existing on the Closing and set forth on Schedule 5.15 and (2) customary
restrictions on Liens, assignments and transfers of assets contained in leases,
licenses and other Contractual Obligations entered into in the ordinary course
of business that (x) do not prevent the grant of a Lien on such Unencumbered
Portfolio Property to secure the Obligations, (y) would not prevent a mortgagee
of such Unencumbered Portfolio Property from transferring such Unencumbered
Portfolio Property in the event such mortgagee were to foreclose on its Lien on
such Unencumbered Portfolio Property and (z) do not materially impair or
interfere in the use or operations of such Unencumbered Portfolio Property or
the remedies of any holder of the Notes under the Note Documents; and
(g)    in the case of an Unencumbered Portfolio Property other than a Qualified
Development Property, after giving pro forma effect to the inclusion of such
Unencumbered Portfolio Property as an Unencumbered Eligible Property, the
aggregate minimum occupancy for all Unencumbered Portfolio Properties (other
than Hotel Properties) included in the calculation of Unencumbered Asset Value
shall be at least 80%;
provided, that (i) an Unencumbered Portfolio Property shall not constitute an
Unencumbered Eligible Property unless and until the Company has delivered to the
holders a certificate signed by a Responsible Officer of the Company designating
such Unencumbered Portfolio Property as an “Unencumbered Eligible Property” and
certifying that such Unencumbered Portfolio Property satisfies each of the
eligibility criteria set forth in clauses (a) through (g) above (or, in the case
an Unencumbered Portfolio Property that satisfies each of the eligibility
criteria set forth in clauses (a) through (g) above on the Closing, is listed on
Schedule F hereto), (ii) if at any time any Unencumbered Portfolio Property that
is included as an “Unencumbered Eligible Property” (whether on the Closing or at
any thereafter) ceases to satisfy any of the eligibility criteria set forth in
clauses (a) through (g) above, such Unencumbered Portfolio Property shall
automatically cease to be an Unencumbered Eligible Property at such time and the
Company shall promptly notify the holders in writing thereof and (iii) the
Company may rescind the designation of any Unencumbered Portfolio Property as an
“Unencumbered Eligible Property” at any time by providing written notice thereof
to the holder so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Note Parties are in pro forma
compliance with the financial covenants contained in Section 10.9(a) through (f)
after giving effect thereto.
Notwithstanding the foregoing, any Unencumbered Portfolio Property shall not be
deemed an “Unencumbered Eligible Property” if any Direct Owner or Indirect Owner
that is not a Guarantor is obligated in respect of any outstanding Indebtedness
for borrowed money that constitutes Recourse Indebtedness.


‑A-30‑



--------------------------------------------------------------------------------





“Unencumbered Portfolio Property” means any real property (i) that is 100%
directly owned by one or more Wholly‑Owned Subsidiaries of the Company that are
Guarantors; (ii) that is 100% owned directly by a Controlled Joint Venture or
(iii) in which one or more Wholly‑Owned Subsidiaries of the Company that are
Guarantors or a Controlled Joint Venture, as applicable, holds a 100% ground
leasehold interest under an Eligible Ground Lease; provided, that in the case of
clauses (i) and (iii) of this definition, if the Exemption Conditions exist at
any time with respect to a Wholly‑Owned Subsidiary of the Company that owns or
ground leases all or any portion of such real property, the requirement that
such Wholly‑Owned Subsidiary be a Guarantor shall not apply to such Wholly‑Owned
Subsidiary.
“Unencumbered Property NOI” means, with respect to any Unencumbered Eligible
Property for any fiscal quarter of the REIT, an amount equal to (a) the
Portfolio Property Net Operating Income of such Unencumbered Eligible Property
for such fiscal quarter, minus (b) the Annual Capital Expenditure Adjustment
with respect to such Unencumbered Eligible Property for such fiscal quarter;
provided, that if an Unencumbered Eligible Property is owned, or ground leased
under an Eligible Ground Lease, by a Controlled Joint Venture, the Unencumbered
Property NOI of such Unencumbered Eligible Property shall, for such period, be
the Note Party Pro Rata Share of such Unencumbered Property NOI.
“Unrestricted Cash Amount” means, as of any date, an amount equal to the greater
of (a) the excess of (i) the aggregate amount of cash and Cash Equivalents of
the Consolidated Group on such date that are not subject to any pledge, Lien or
control agreement (excluding statutory Liens in favor of any depositary bank
where such cash is maintained), minus (ii) the sum of (x) $15,000,000, plus
(y) amounts included in the foregoing clause (i) that are held in the name of,
or in the possession or control of a Person (other than any possession or
control by such Person arising solely from such Person acting in its capacity as
a depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Company or any their respective
Subsidiaries as deposits or security for contractual obligations and (b) $0.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions


‑A-31‑



--------------------------------------------------------------------------------





have been imposed on any Person, entity, organization, country or regime,
including the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act
and any other OFAC Sanctions Program.
“Wholly‑Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.




‑A-32‑



--------------------------------------------------------------------------------






[FORM OF SERIES E NOTE]
AMERICAN ASSETS TRUST, L.P.
4.24% SENIOR GUARANTEED NOTE, SERIES E, DUE MAY 23, 2029
No. [_____]    [Date]
$[___________]    PPN 02401@ AE9


FOR VALUE RECEIVED, the undersigned, AMERICAN ASSETS TRUST, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Maryland, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on May 23, 2029 (the “Maturity Date”),
with interest (computed on the basis of a 360‑day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the rate of 4.24% per annum from the date
hereof, payable semi-annually, on the 23rd day of May and November in each year,
commencing with the 23rd day of November or May next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.24% or (ii) 2% over the rate of
interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable quarterly as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A., in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of May 23,
2017 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.


SCHEDULE 1
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
The payment and performance of this Note is unconditionally guaranteed by the
Guarantors pursuant to the Affiliate Guaranty.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the law of a jurisdiction other than such
State.


AMERICAN ASSETS TRUST, L.P.


By: American Assets Trust, Inc., its General Partner


By     
Name: Ernest Rady
Title: President and Chief Executive
Officer
By     
Name: Robert F. Barton
Title: Executive Vice President and
Chief Financial Officer






‑2-



--------------------------------------------------------------------------------






FORM OF OPINIONS OF SPECIAL COUNSEL
TO THE NOTE PARTIES
Schedule 4.4(a)(w)
Matters To Be Covered in
Opinion of Latham & Watkins LLP
1.    Each of the Note Documents constitutes a legally valid and binding
obligation of each Note Party that is a party thereto, enforceable against such
Note Party in accordance with its terms.
2.    The execution and delivery of the Note Documents by the Note Parties party
thereto, the issuance of the notes, and granting of guarantees pursuant to the
Note Documents by the relevant Note Party, do not on the date hereof:


(i) violate any federal or New York statute, rule, or regulation applicable to
any Note Party (including, without limitation, Regulations T, U or X of the
Board of Governors of the Federal Reserve System, assuming the Company complies
with the provisions of the Note Documents relating to the use of proceeds); or
(ii) require any consents, approvals, or authorizations to be obtained by any
Note Party from, or any registrations, declarations or filings to be made by any
Note Party with, any governmental authority under any federal or New York
statute, rule or regulation applicable to any Note Party, on or prior to the
date hereof that have not been obtained or made.
3.    No Note Party is required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
4.    The Notes and the Affiliate Guaranty not requiring registration under the
Securities Act of 1933, as amended; no need to qualify an indenture under the
Trust Indenture Act of 1939, as amended.






SCHEDULE 4.4(a)
(to Note Purchase Agreement)





--------------------------------------------------------------------------------






Schedule 4.4(a)(x)


Matters To Be Covered in
Opinion of Venable LLP
1.    The REIT is a corporation duly incorporated and validly existing under and
by virtue of the laws of the State of Maryland and is in good standing with the
SDAT.
2.    The Company has been duly formed and is validly existing as a limited
partnership under the laws of the State of Maryland and is in good standing with
the SDAT:
3.    The REIT has the corporate power, and the Company has the limited
partnership power, to execute and deliver the Note Documents to which it is a
party and to perform its obligations thereunder.
4.    The execution and delivery by each of the REIT and the Company of the Note
Documents to which it is a party, and the performance by each of the REIT and
the Company of its respective obligations thereunder, have been duly authorized
by all necessary corporate action and all necessary limited partnership action
on the part of the REIT and the Company, respectively.
5.    Each of the REIT and the Company has duly executed and, to the extent
Maryland law is applicable, delivered each of the Note Documents to which it is
a party.
6.    The execution and delivery by each of the REIT and the Company of the Note
Documents to which it is a party do not, and the performance by each of the REIT
and the Company of its respective obligations thereunder will not, (a) conflict
with the Charter, the Bylaws, the Certificate or the Operating Partnership
Agreement or (b) violate any Maryland law, rule or regulation applicable to the
REIT or the Company.
7.    No approval, authorization, consent or order of, or filing with, any
Maryland governmental authority having jurisdiction over the REIT or the Company
is required in connection with the execution and delivery by each of the REIT
and Company of the Note Documents to which it is a party or the performance by
each of the REIT and the Company of its respective obligations thereunder, other
than those which have been obtained or waived.




SCHEDULE 4.4(a)
(to Note Purchase Agreement)





--------------------------------------------------------------------------------






Schedule 4.4(a)(y)


Matters To Be Covered in
Opinion of Wesley Y. S. Chang, Esq.
1.    Each of the Hawaii Guarantors is a limited liability company duly
organized, validly existing and in good standing under the laws of the State
with the power and authority to execute and deliver the Affiliate Guaranty and
perform its obligations thereunder.
2.    The execution, delivery and performance of the Affiliate Guaranty has been
duly authorized by all necessary actions of each of the Hawaii Guarantors.
3.    Each Hawaii Guarantor has duly executed and delivered the Affiliate
Guaranty.
4.    The execution and delivery of the Affiliate Guaranty by each Hawaii
Guarantor and the performance by each of the Hawaii Guarantors of its
obligations under the Affiliate Guaranty does not:


(i) violate such Hawaii Guarantor's certificate of formation and limited
liability company operating agreement;
(ii) violate any Hawaii statute, law, rule or regulation applicable to such
Affiliate Guaranty or any Hawaii Guarantor;
(iii) require any consents, approvals, or authorizations, or any registrations,
declarations or filings to be made, under any law or regulation of the State of
Hawaii that have not been obtained or made; or
(iv) subject the Hawaii Guarantors to a fine, penalty or other similar sanctions
under any statutory law or regulation of the State of Hawaii.






SCHEDULE 4.4(a)
(to Note Purchase Agreement)





--------------------------------------------------------------------------------






Schedule 4.4(a)(y)


Matters To Be Covered in
Opinion of Adam Wyll, Esq.
1.    Each California Subsidiary Note Party is a limited liability company or
limited partnership, as applicable, duly organized, validly existing, and in
good standing under the laws of the State of California and has all requisite
limited liability company or limited partnership power, as applicable, and all
governmental licenses, authorizations, consents and approvals necessary to
execute, deliver, and perform such California Subsidiary Note Party’s
obligations under the Note Documents to which it is a party.
2.        Each Delaware Subsidiary Note Party is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite limited liability company power and all
governmental licenses, authorizations, consents and approvals necessary to
execute, deliver, and perform such Delaware Subsidiary Note Party’s obligations
under the Note Documents to which it is a party.
3.    The execution and delivery of the Note Documents by each Opinion
Subsidiary Note Party that is a party thereto and the performance of each
Opinion Subsidiary Note Party’s obligations under the Note Documents to which it
is a party has been duly authorized by all requisite actions of such Opinion
Subsidiary Note Party and the Note Documents have each been duly authorized,
executed and delivered by each Opinion Subsidiary Note Party that is a party
thereto.
4.    The Note Documents do not, and the issuance of the notes, and granting of
guarantees pursuant to the Note Documents by the relevant Opinion Subsidiary
Note Party will not, conflict with or violate or result in a breach of any of
the provisions of, any of the California Governing Documents or the Delaware
Governing Documents.
5.    The execution and delivery of the Note Documents by the Opinion Subsidiary
Note Parties party thereto, the issuance of the notes, and granting of
guarantees pursuant to the Note Documents by the relevant Opinion Subsidiary
Note Party, do not on the date hereof:


(i) violate the DLLCA, the CLLCA or the CULPA; or
(ii) require any consents, approvals, or authorizations to be obtained by any
Opinion Subsidiary Note Party from, or any registrations, declarations or
filings to be made by any Opinion Subsidiary Note Party with, any governmental
authority under the DLLCA, the CLLCA or the CULPA except filings and


SCHEDULE 4.4(a)
(to Note Purchase Agreement)





--------------------------------------------------------------------------------





recordings required in order to perfect or otherwise protect the security
interests under the Note Documents.
6.    To my knowledge, there are no actions, suits or proceedings pending or
threatened against any of REIT, the Company or any Subsidiary Note Party that
(i) could reasonably be expected to have a Material Adverse Effect or (ii)
purports to affect the legality, validity or enforceability of any Note
Documents or the consummation of the transactions contemplated under the Note
Purchase Agreement.
7.    To my knowledge, the execution and delivery by REIT, the Company and each
Subsidiary Note Party of each of the Note Documents to which it is a party and
the performance of their respective obligations thereunder do not (i) constitute
a violation of, or a default under, any material indenture, mortgage, lease,
contract, agreement or instrument of REIT, the Company or any Subsidiary Note
Party (collectively, the “Applicable Contracts”) or (ii) cause the creation of
any security interest or lien upon any property of REIT, the Company or any
Subsidiary Note Party pursuant to any Applicable Contract.








‑2-



--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[To Be Provided on a Case by Case Basis]








SCHEDULE 4.4(b)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------








None.








SCHEDULE 5.3
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






SUBSIDIARIES OF THE NOTE PARTIES AND OWNERSHIP OF SUBSIDIARY STOCK
Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, Inc.
American Assets Trust, L.P.
Approx. 71.8%
Maryland
 
 
American Assets Trust, L.P.
AAT CC Bellevue, LLC
100%
Delaware
Jennifer Schwartz – ID
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
AAT Geary Marketplace, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
AAT Geary Marketplace, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Lloyd District, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Jerry Gammieri
James Durfey
Chris Sullivan
Wade Lange
AAT Lloyd District, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT One Beach, LLC
100%
Delaware
Vic Duva – ID
Ernest Rady
Robert Barton
Adam Wyll





SCHEDULE 5.4
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
AAT Oregon Office I, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Oregon Office I, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Solana 101, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Solana 101, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Sorrento Pointe, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Sorrento Pointe, LLC
None
 
 
 
 



5.4‑2



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
AAT Torrey Reserve 5, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Torrey Reserve 5, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Torrey Reserve 6, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Torrey Reserve 6, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Torrey 13-14, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Torrey 13-14, LLC
None
 
 
 
 
ABW 2181 Holdings LLC
None
 
 
 
 



5.4‑3



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
ABW Lewers LLC
ABW 2181 Holdings LLC
100%
Hawaii
 
Ernest Rady
Robert Barton
Adam Wyll
ABW Lewers LLC
ABW Holdings LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Chris Sullivan


ABW Holdings LLC
None
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton


Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
Beach Walk Holdings LLC
ABW Lewers LLC
80%
Hawaii
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
ABW Lewers LLC
20%
Hawaii
 
Ernest Rady
Robert Barton
Adam Wyll



5.4‑4



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
AAT Alamo Quarry, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton


Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Alamo Quarry, LLC
None
 
 
 
 
American Assets Trust, L.P.
American Assets Services, Inc.
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll


American Assets Trust, L.P.
American Assets Trust Management, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
Wade Lange
Russell Rodriguez
Valerie Gannaway
American Assets Trust Management, LLC
None
 
 
 
 



5.4‑5



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
Beach Walk Holdings LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Broadway 225 Sorrento Holdings, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Broadway 225 Sorrento Holdings, LLC
None
 
 
 
 
American Assets Trust, L.P.
Broadway 225 Stonecrest Holdings, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Broadway 225 Stonecrest Holdings, LLC
None
 
 
 
 
Pacific Del Mar Assets LLC
Carmel Country Plaza, L.P.
1%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Carmel Country Plaza, L.P.
99%
California
 
Ernest Rady
Robert Barton
Adam Wyll
Carmel Country Plaza, L.P.
None
 
 
 
 
American Assets Trust, L.P.
Carmel Mountain Pad, LLC
100%
California
 
Ernest Rady
Robert Barton
Adam Wyll





5.4‑6



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
Carmel Mountain Pad, LLC
None
 
 
 
 
American Assets Trust, L.P.
AAT Del Monte, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
AAT Del Monte, LLC
None
 
 
 
 
American Assets Trust, L.P.
EBW Hotel LLC
100%
Hawaii
 
Ernest Rady
Robert Barton
Adam Wyll
EBW Hotel LLC
None
 
 
 
 
AAT Torrey Plaza, LLC
None
 
 
 
 
ICW Plaza Merger Sub LLC
AAT Torrey Plaza, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
American Assets Trust, L.P.
ICW Plaza Merger Sub LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll



5.4‑7



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
Imperial Strand Holdings, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
Imperial Strand Holdings, LLC
None
 
 
 
 
Landmark FireHill Holdings, LLC
None
 
 
 
 
Pacific Firecreek Holdings, LLC
Landmark FireHill Holdings, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll


Landmark Venture Holdings, LLC
None
 
 
 
 
Landmark Venture JV, LLC
Landmark Venture Holdings, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll


American Assets Trust, L.P.
Landmark Venture JV, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll



5.4‑8



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
Loma Palisades GP LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Loma Palisades, a California general partnership
75%
California
 
 
American Assets Trust, L.P
Mariner’s Point Holdings, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton


Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
Mariner’s Point Holdings, LLC
None
 
 
 
 
American Assets Trust, L.P.
Pacific Carmel Mountain Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Chris Sullivan
Jerry Gammieri
Pacific Carmel Mountain Assets LLC
Pacific Carmel Mountain Holdings, L.P.
1%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Carmel Mountain Holdings, L.P.
99%
California
 
Ernest Rady
Robert Barton
Adam Wyll



5.4‑9



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
Pacific Carmel Mountain Holdings, L.P.
None
 
 
 
 
American Assets Trust, L.P.
Pacific Del Mar Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Firecreek Holdings, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific North Court GP LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific North Court GP LLC
Pacific North Court Holdings, L.P.
1%
California
 
 
American Assets Trust, L.P.
Pacific North Court Holdings, L.P.
99%
California
 
 
American Assets Trust, L.P.
Pacific Santa Fe Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific Santa Fe Assets LLC
Pacific Santa Fe Holdings, L.P.
1%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Santa Fe Holdings, L.P.
99%
California
 
Ernest Rady
Robert Barton
Adam Wyll



5.4‑10



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
Pacific Santa Fe Holdings, L.P.
None
 
 
 
 
American Assets Trust, L.P.
Pacific Solana Beach Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific Solana Beach Assets LLC
Pacific Solana Beach Holdings, L.P.
20%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Solana Beach Holdings, L.P.
80%
California
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific Solana Beach Holdings, L.P.
None
 
 
 
 
American Assets Trust, L.P.
Pacific South Court Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific South Court Assets LLC
Pacific South Court Holdings, L.P.
1%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific South Court Holdings, L.P.
99%
California
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific South Court Holdings, L.P.
None
 
 
 
 



5.4‑11



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
Pacific Torrey Daycare Assets LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific Torrey Daycare Assets LLC
Pacific Torrey Daycare Holdings, L.P.
1%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Torrey Daycare Holdings, L.P.
99%
California
 
Ernest Rady
Robert Barton
Adam Wyll
Pacific Torrey Daycare Holdings, L.P.
None
 
 
 
 
American Assets Trust, L.P.
Pacific VC Holdings, LLC
100%
Delaware
Ron Simon – ID
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
Pacific Waikiki Assets, LLC
100%
Delaware
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll
Pacific Waikiki Assets, LLC
Pacific Waikiki Holdings, L.P.
25%
California
 
 
American Assets Trust, L.P.
Pacific Waikiki Holdings, L.P.
75%
California
 
 
Pacific Waikiki Holdings, L.P.
None
 
 
 
 



5.4‑12



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
SB Corporate Centre III-IV LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ron Simon – ID
Ernest Rady
Robert Barton
Adam Wyll


American Assets Trust, L.P.
SB Corporate Centre, LLC
100%
California
 
Ernest Rady
Robert Barton
Adam Wyll
American Assets Trust, L.P.
SB Towne Centre LLC
100%
California
 
Ernest Rady
Robert Barton
Adam Wyll
SB Corporate Centre, LLC
SBCC Holdings, LLC
100%
Delaware
Ron Simon – ID
Ernest Rady
Robert Barton
Adam Wyll


American Assets Trust, L.P.
SB Corporate Centre III-IV, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
SB Corporate Centre III-IV, LLC
None
 
 
 
 
SB Towne Centre LLC
SBTC Holdings LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Daniel McMahon – ID
Richard Ford – ID
Ernest Rady
Robert Barton
Adam Wyll



5.4‑13



--------------------------------------------------------------------------------





Note Party
Note Party Subsidiaries
Note Party Share/
Percentage Ownership of Note Party Subsidiaries
Note Party Subsidiaries Jurisdiction of Organization
Note Party Subsidiaries Directors
(“ID” means “Independent Director”)
Note Party Subsidiaries Officers
American Assets Trust, L.P.
Southbay Marketplace Holdings, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
James Durfey
Chris Sullivan
Jerry Gammieri
Southbay Marketplace Holdings, LLC
None
 
 
 
 
American Assets Trust, L.P.
Waikele Venture Holdings, LLC
100%
Delaware
Ernest Rady
Adam Wyll
Robert Barton
Ernest Rady
Robert Barton
Adam Wyll
Waikele Venture Holdings, LLC
None
 
 
 
 
American Assets Trust, L.P. 1
AAT Pacific Ridge, LLC
100%
Delaware
 
Ernest Rady
Robert Barton
Adam Wyll
AAT Pacific Ridge, LLC
None
 
 
 
 









________________________


1 American Assets Trust, L.P. to own 100% of the membership interests in AAT
Pacific Ridge, LLC upon closing of reverse tax deferred exchange pursuant to the
provisions of Section 1031 of the Internal Revenue Code of 1986.


5.4‑14



--------------------------------------------------------------------------------









5.4‑15



--------------------------------------------------------------------------------






FINANCIAL STATEMENTS


Audited financial statements for the fiscal year ended December 31, 2016 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2016


Audited financial statements for the fiscal year ended December 31, 2015 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015


Audited financial statements for the fiscal year ended December 31, 2014 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014


Audited financial statements for the fiscal year ended December 31, 2013 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013


Audited financial statements for the fiscal year ended December 31, 2012 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2012


Audited financial statements for the fiscal year ended December 31, 2011 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2011


Audited financial statements for the fiscal year ended December 31, 2010 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010


Unaudited quarterly financial statements for the quarter ended March 31, 2017
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2017


Unaudited quarterly financial statements for the quarter ended September 30,
2016 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2016


Unaudited quarterly financial statements for the quarter ended June 30, 2016 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2016


Unaudited quarterly financial statements for the quarter ended March 31, 2016
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2016




SCHEDULE 5.5
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





Unaudited quarterly financial statements for the quarter ended September 30,
2015 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2015


Unaudited quarterly financial statements for the quarter ended June 30, 2015 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2015


Unaudited quarterly financial statements for the quarter ended March 31, 2015
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2015
Unaudited quarterly financial statements for the quarter ended September 30,
2014 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2014


Unaudited quarterly financial statements for the quarter ended June 30, 2014 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2014


Unaudited quarterly financial statements for the quarter ended March 31, 2014
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2014


Unaudited quarterly financial statements for the quarter ended September 30,
2013 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2013


Unaudited quarterly financial statements for the quarter ended June 30, 2013 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2013


Unaudited quarterly financial statements for the quarter ended March 31, 2013
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2013


Unaudited quarterly financial statements for the quarter ended September 30,
2012 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2012


Unaudited quarterly financial statements for the quarter ended June 30, 2012 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2012


Unaudited quarterly financial statements for the quarter ended March 31, 2012
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2012


5.5‑2





--------------------------------------------------------------------------------







Unaudited quarterly financial statements for the quarter ended September 30,
2011 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2011


Unaudited quarterly financial statements for the quarter ended June 30, 2011 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2011


Unaudited quarterly financial statements for the quarter ended March 31, 2011
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2011






5.5‑3





--------------------------------------------------------------------------------








EXISTING INDEBTEDNESS


SCHEDULE 5.15
(amount in thousands)
Obligor
Obligee/
Servicer/Agent
Collateral
Amount Outstanding at 4/28/2017
Interest Rate
on Loan
Maturity Date
 
Loma Palisades, a CA gen partnership
Wells Fargo
Loma Palisades
73,744
6.09
%
July 1, 2018
 
AAT One Beach, LLC
PNC
One Beach Street 
21,900
3.94
%
April 1, 2019
 
Pacific North Court Holdings, L.P.
John Hancock
Torrey Reserve North Court I & II
20,277
7.22
%
June 1, 2019
 
SBTC Holdings, LLC
Wells Fargo
Solana Beach Towne Centre
36,196
6.36
%
June 1, 2020
 
Pacific VC Holdings, LLC
Wells Fargo
Torrey VCs
6,844
5.91
%
June 1, 2020
 
SBCC Holdings, LLC
Wells Fargo
Solana Beach Corporate Centre - I & II
10,859
5.91
%
June 1, 2020
 
AAT CC Bellevue, LLC
PNC
City Center Bellevue
111,000
3.98
%
November 1, 2022
 
 
 
 
 
 
 
 
 
 
Sub-Total
280,820
 
 
 
 
 
 
 
 
 
 
 
BAML
Line of Credit - Unsecured Term Loan
100,000
3.0825
%
January 9, 2019
1 
 
 
Note Purchase Agreement - Series A
150,000
3.8800
%
October 31, 2021
 
 
 
Note Purchase Agreement - Series B
100,000
4.4500
%
February 2, 2025
 
 
 
Note Purchase Agreement - Series C
100,000
4.5000
%
April 1, 2025
 
 
 
Note Purchase Agreement - Series D
250,000
3.7270
%
March 1, 2027
 
 
US Bank
Unsecured Term Loan - Term Loan B
100,000
3.1485
%
March 1, 2023
 
 
US Bank
Unsecured Term Loan - Term Loan C
50,000
3.1410
%
March 1, 2023
 
 
 
 
 
 
 
 
 
 
Sub-Total
850,000
 
 
 
 
 
 
 
 
 
 
 
 
Unsecured Revolving Line of Credit
130,000
Variable


January 9, 2019
1 
 
 
 
 
 
 
 
 
 
Total
1,260,820
 
 
 
1 Includes extension options
 
 
 
 
 
 



SCHEDULE 5.15
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






EXISTING LIENS


Entity Name
UCC Number
Location
Collateral
ABW Lewers LLC
2006-227575
Hawaii Bureau of Conveyances
Equipment Lease Filing
Del Monte Centre Holdings LLC
08-7176897215
California Secretary of State
Equipment Lease Filing
EBW Hotel LLC
2007-045320
Hawaii Bureau of Conveyances
Equipment Lease Filing
Pacific Oceanside Holdings LLC
09-720959113
California Secretary of State
Equipment Lease Filing







SCHEDULE 10.4(m)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






  
INVESTMENTS
None.






SCHEDULE 10.6(j)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






AMERICAN ASSETS TRUST, L.P.
11455 EL CAMINO REAL, SUITE 200
SAN DIEGO, CALIFORNIA 92130

INFORMATION RELATING TO PURCHASERS


Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
PO Box 15189    
Springfield, MA 01115-5189
$26,700,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as American Assets Trust, L.P., 4.24% Senior Guaranteed Notes,
Series E, due May 23, 2029, PPN 02401@ AE9, interest and principal), to:


MassMutual
Citibank
New York, New York
ABA # 021000089
Acct #    30510685
RE: Description of security, cusip, principal and interest split


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


Registration of Securities
All securities should be registered to Massachusetts Mutual Life Insurance
Company and sent via overnight mail to:


Lori King, Sr. Legal Analyst
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1055
Facsimile: 413-226-2055
E-mail: lori.king@barings.com and peter.mugo@barings.com


SCHEDULE B
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





Notices
Send Communications and Notices to
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


Electronic Delivery of Financials
and other information to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


With notification to:
 privateplacements@barings.com
 mark.ackerman@barings.com


Send Notices on Payments to
Massachusetts Mutual Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115


Tax Identification No.   04-1590850
DTTP No.: 13/M/63867/DTTP







B-2



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189
$5,450,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as American Assets Trust, L.P., 4.24% Senior Guaranteed Notes,
Series E, due May 23, 2029, PPN 02401@ AE9, interest and principal), to:


MASSMUTUAL TRUST RPG (MMTRRPG)
Citibank, N.A
New York, New York
ABA # 021000089
Acct Name Concentration Account
Acct #    36112805
FCC: MassMutual Trust Account #240146
RE: Description of security, cusip, principal and interest split


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


Registration of Securities
All securities should be registered to Massachusetts Mutual Life Insurance
Company and sent the following address:


FOR DELIVERY BY OVERNIGHT COURIER:
Citibank NA
399 Park Avenue
Level B Vault
New York, NY 10022
Acct. #240146
WITH A COPY TO:
Lori King, Sr. Legal Analyst
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1055
Facsimile: 413-226-2055
E-mail: lori.king@barings.com and peter.mugo@barings.com



B-3



--------------------------------------------------------------------------------





Notices
Send Communications and Notices to
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


Electronic Delivery of Financials and other information to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


With notification to:
privateplacements@barings.com
mark.ackerman @barings.com


Send Notices on Payments to
Massachusetts Mutual Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115


Tax Identification No.   04-1590850
DTTP No.: 13/M/63867/DTTP



B-4



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
MassMutual Asia Limited
c/o Barings LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189
$2,350,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as American Assets Trust, L.P., 4.24% Senior Guaranteed Notes,
Series E, due May 23, 2029, PPN 02401@ AE9, interest and principal), to:


Gerlach & Co.
Citibank, N.A.
ABA Number 021000089
Concentration Account 36112805
FFC: MassMutual Asia 849195
Name of Security/CUSIP Number
    
With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


Registration of Securities
All securities should be registered in Citibank's nominee name of Gerlach & Co.
and sent to the following address:


FOR DELIVERY BY OVERNIGHT COURIER:
Citibank NA
399 Park Avenue
Level B Vault
New York, NY 10022
Acct. #849195
WITH A COPY TO:
Lori King, Sr. Legal Analyst
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1055
Facsimile: 413-226-2055
E-mail: lori.king@barings.com and peter.mugo@barings.com



B-5



--------------------------------------------------------------------------------





Notices
Send Communications and Notices to
MassMutual Asia Limited
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


Electronic Delivery of Financials
and other information to:
MassMutual Asia Limtied
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


With notification to:
privateplacements@barings.com
mark.ackerman@barings.com


Send Notices on Payments to
MassMutual Asia Limited
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
MassMutual Asia Limited
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115


Send Corporate Action Notification to:
Citigroup Global Securities Services
Attn: Corporate Action Dept
3800 Citibank Center Tampa
Building B Floor 3
Tampa , FL 33610-9122



B-6



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
C.M. Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189
$500,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as American Assets Trust, L.P., 4.24% Senior Guaranteed Notes,
Series E, due May 23, 2029, PPN 02401@ AE9, interest and principal), to:


JP Morgan Chase Bank
New York, NY
ABA # 021000021
Account Name: CM Life Insurance Company
Account Number: 771061371
RE: Description of security, cusip, principal and interest split


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


Registration of Securities
All securities should be registered to C.M. Life Insurance Company and sent via
overnight mail to:


Lori King, Sr. Legal Analyst
Barings LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1055
Facsimile: 413-226-2055
E-mail: lori.king@barings.com and peter.mugo@barings.com




B-7



--------------------------------------------------------------------------------





Notices
Send Communications and Notices to
C.M. Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


Electronic Delivery of Financials
and other information to:
C.M. Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115-5189


With notification to:
privateplacements@barings.com
mark.ackerman@barings.com


Send Notices on Payments to
C.M. Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
C.M. Life Insurance Company
c/o Barings LLC
1500 Main Street - Suite 2200
Springfield, MA 01115


Tax Identification No.   06-1041383
DTTP No.: 13/C/65904/DTTP









B-8



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
New York Life Insurance Company
c/o NYL Investors LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010
Attn: Private Capital Investors, 2nd Floor
$20,700,000



[See Attached]


Also, with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to:  aron_davidowitz@nylinvestors.com.


B-9



--------------------------------------------------------------------------------





s17b10.jpg [s17b10.jpg]


B-10



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
New York Life Insurance and Annuity Corporation
c/o NYL Investors LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010
Attn: Private Capital Investors, 2nd Floor
$13,200,000



[See Attached]


Also, with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to:  aron_davidowitz@nylinvestors.com.




B-11



--------------------------------------------------------------------------------





s17b12.jpg [s17b12.jpg]


B-12



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee
c/o NYL Investors LLC
51 Madison Avenue, 2nd Floor, Room 208
New York, New York 10010
Attn: Private Capital Investors, 2nd Floor
$1,100,000



[See Attached]


Also, with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to:  aron_davidowitz@nylinvestors.com.


B-13



--------------------------------------------------------------------------------







s17b14.jpg [s17b14.jpg]


B-14



--------------------------------------------------------------------------------









s17b15.jpg [s17b15.jpg]


B-15



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
USAA Life Insurance Company
9800 Fredericksburg Road
San Antonio, TX 78288
$10,000,000

(Notes to be registered in the name of: ELL & CO.)


(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:


Northern Chgo/Trust
ABA#071000152
Credit Wire Account # 5186061000
26-11042/ Life Company


With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.


(2) Address for notices relating to payments:
Ell & Co
c/o Northern Trust Company
PO Box 92395
Chicago, IL 60675-92395
Attn: Income Collections
Please include the cusip and shares/par for the dividend/interest payment


(3) Address for all other communications:
John Spear
VP Insurance Portfolios
9800 Fredericksburg Road
San Antonio, TX 78288
(210) 498-8661
Email: PRIVATE_PLACEMENTS@usaa.com


(4) Physical Delivery of Notes:
Depository Trust & Clearing Corporation
Newport Office Center
570 Washington Blvd.
5th Floor
Jersey City, NJ 07310
Attn: Tanya Stackhouse-Bowen or Robert Mendez
Reference: Northern Trust Account # 26-11042/ Life Company
212-855-2484


(5) Tax Identification Number: 74-1472662


B-16



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
AB US Diversified Credit BM Fund
c/o AB Global
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
$9,000,000



PAYMENT AND COMMUNICATION INFORMATION


Account (s):    AB US DIVERSIFIED CREDIT BM FUND
IRS Employer Identification Number: NONE


Delivery Instructions
for direct private placement purchases notes issued in the name of AB US
Diversified Credit BM Fund:


Name and Address
AB Global
1345 Avenue of the Americas
37th Floor    
New York, New York 10105
Attention: Angel Salazar / Cosmo Valente
Telephone Number: 212-969-2491/ 212-969-6384
Email: angel.salazar@abglobal.com
cosmo.valente@agblobal.com


Manner of Payments and Notices:


All payments shall be made by wire transfer of immediately available funds to:


JP Morgan Chase, NY (CHASUS33)
Account Name: Brown Brothers Harriman NY (BBHCUS33)
ABA No.: 021-000021
Account Number: 9201033231
For Further Credit: MUGCLULL In fav of a/c 5410238
COPC27 AB USD DIVERS CR BM FD
Face Amount: $9,000,000.00
Reference: American Assets Trust, LP


Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.






B-17



--------------------------------------------------------------------------------





Notices of Payments and Written Confirmations or W-9 Forms


All notices of payments and written confirmations of wire transfers should be
sent to:


AB Global
1345 Avenue of the Americas
37th Floor
New York, New York 10105
Attention: Cosmo Valente / Mei Wong / Angel Salazar
Telephone: 212/969-6384 / 212-969-2112 / 212-969-2491
Email:    cosmo.valente@abglobal.com
mei.wong@abglobal.com
angel.salazar@abglobal.com


Address for all other communications:


AB Global
1345 Avenue of the Americas, 37th Floor
New York, NY 10105
Attention: Jeffrey Hughes
Telephone #: 212-823-2943
Email: jeffrey.hughes@abglobal.com
Group Email: ABPPCompliance@abglobal.com


Second Notices of Payments and Written Confirmations:


All notices of payments and written confirmations of wire transfers should be
sent to:


AB US Diversified Credit BM Fund
c/o MUFG Fund Services (Cayman) Limited
2nd Floor, Strathvale House, 90 North Church Street
P.O. Box 609, Grand Cayman, KY1-1107
Cayman Islands
Attention: Sophia Graham / Admin Group
Telephone: 345-745-7651
Email: sgraham@mfsadmin.com
Admin Group Email: Mutualfunds@mfsadmin.com


B-18



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
Americo Financial Life & Annuity Insurance Company
300 West 11th Street
Kansas City, MO 64105
$6,000,000



Payments:


Cash wire instructions:
State Street Bank & Trust
ABA #011000028
A/C #1425-431-2
Americo Financial Life & Annuity - U6F1 Americo Life Inc


Notices:


Send all notices of payments and written confirmations of payments to:
Attn: Investment Accounting - Denise Kisner
Cc: Renee Platz
Americo Life, Inc.
PO Box 410288
Kansas City, MO 64141-0288
Tele (816) 391-2118, Email: denise.kisner@americo.com; renee.platz@americo.com


All other communications to:
Attn: Renee Platz
Americo Life, Inc.
300 West 11th Street
Kansas City, MO 64105
Tele (816) 391-2779 Email: private.placements@americo.com


Taxpayer ID#: 35-0810610




B-19



--------------------------------------------------------------------------------





Physical Delivery:
DTCC
Newport Office Center
570 Washington Blvd
Jersey City, NJ 07310
5th Floor/NY Window/Robert Mendez
FBO: State Street Bank - Americo Financial Life & Annuity Insurance Company U6F1


With a copy to:
Americo Life, Inc
300 West 11th Street
Kansas City, MO 64105
Attention: Investment Department - Private Placement


B-20



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$2,250,000

Name of Nominee in which Notes are to be issued: BAND & CO.
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973661 for AFLIC-Traditional Cash &
Privates
Credit for PPN: 02401@ AE9


Accompanying Information:
Name of Issuer: AMERICAN ASSETS TRUST, L.P.
Description of Security: 4.24% Senior GTD. Notes, Series E, due May 23, 2029
PPN: 02401@ AE9
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com


B-21



--------------------------------------------------------------------------------





All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com




B-22



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$600,000

Name of Nominee in which Notes are to be issued: BAND & CO.




B-23



--------------------------------------------------------------------------------





Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973667 for AFLIC-UL Cash and
Privates
Credit for PPN: 02401@ AE9


Accompanying Information:
Name of Issuer: AMERICAN ASSETS TRUST, L.P.
Description of Security: 4.24% Senior GTD. Notes, Series E, due May 23, 2029
PPN: 02401@ AE9
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com


Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com




B-24



--------------------------------------------------------------------------------





Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com




B-25



--------------------------------------------------------------------------------







Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
$150,000

Name of Nominee in which Notes are to be issued: BAND & CO.


B-26



--------------------------------------------------------------------------------





Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #191050973663 for AFLIC-Par Cash & Privates
Credit for PPN: 02401@ AE9


Accompanying Information:
Name of Issuer: AMERICAN ASSETS TRUST, L.P.
Description of Security: 4.24% Senior GTD. Notes, Series E, due May 23, 2029
PPN: 02401@ AE9
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com


All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com


Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com




B-27



--------------------------------------------------------------------------------





Name of Nominee in which Notes are to be issued: BAND & CO.
Taxpayer I.D. Number: 39-6039160
Physical Delivery:


US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.
Milwaukee, WI 53202


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com




B-28



--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount of Notes to Be Purchased
Assurity Life Insurance Company
2000 Q Street
P.O. Box 82533
Lincoln, NE 68501-2533
$2,000,000



(1)
All payments on or in respect of the Notes shall be made by wire transfer of
immediately available funds at the opening of business on the due date to:



US BANK NATIONAL ASSOCIATION
13th & M Streets
Lincoln NE 68508
ABA No. 104000029


Account of: Assurity Life Insurance Company
General Fund Account: 1-494-0092-9092


Each such wire transfer shall set forth the name of the issuer, the full title
of the Notes (including the rate and final redemption to maturity date) and
application of such funds among principal, premium and interest, if applicable.


(2)
All Notices of payment and written confirmations of such wire transfers should
be sent to:



Assurity Life Insurance Company
2000 Q Street
Lincoln, NE 68503
Attention: Investment Division
Fax:    (402) 458-2170
Phone: (402) 437-3682


TAX I.D. NUMBER    38-1843471


(3)
All other communications should be sent to:



Assurity Life Insurance Company
2000 Q Street
P.O. Box 82533
Lincoln, NE 68501-2533




B-29



--------------------------------------------------------------------------------





(4)
Securities should be delivered to:



Assurity Life Insurance Company
2000 Q Street
Lincoln, NE 68503
Attention: Victor Weber


(5)
Contact:



Victor Weber
Senior Director - Investments Telephone: (402) 437-3682
FAX: (402) 458-2170
E-mail: vweber@assurity.com


Confidentiality Statement
Assurity Life Insurance Company requests you, as a client, to be responsible for
protecting the above confidential information from unauthorized disclosure
whether internal or external, deliberate or accidental. Assurity Life Insurance
Company expects you to maintain the confidentiality of this information during
use, storage, transmittal, retention and disposal.








B-30



--------------------------------------------------------------------------------










[FORM OF AFFILIATE GUARANTY]


AFFILIATE GUARANTY AGREEMENT
THIS AFFILIATE GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”) is executed as of May 23, 2017, by each
undersigned Guarantor (each a “Guarantor,” and collectively, the “Guarantors”),
for the benefit of the Purchasers (as defined below) and the other holders from
time to time of the Notes (as defined below). The Purchasers and such other
holders are herein collectively referred to as the “Holders” and individually a
“Holder.”
RECITALS:
WHEREAS, American Assets Trust, Inc., a Maryland corporation (the “REIT”) and
American Assets Trust, L.P., a Maryland limited partnership (the “Company”), are
entering into a Note Purchase Agreement dated as of May 23, 2017 (as amended,
modified, supplemented or restated from time to time, the “Note Purchase
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty (this
“Guaranty”). Capitalized terms used herein shall have the meanings specified in
the Note Purchase Agreement unless otherwise defined herein.
WHEREAS, the Company has authorized the issuance and sale, pursuant to the Note
Purchase Agreement of, $100,000,000 aggregate principal amount of its 4.24%
Senior Guaranteed Notes, Series E, due May 23, 2029 (the “Notes”).
WHEREAS, each Guarantor is either the REIT, which is the direct parent of the
Company or a direct or indirect Subsidiary of the Company and will, directly or
indirectly, benefit from the financing arrangements contemplated by the Note
Purchase Agreement.
WHEREAS, this Guaranty is integral to the transactions contemplated by the Note
Purchase Agreement, and the execution and delivery hereof is a condition
precedent to the effectiveness of the Note Purchase Agreement and the
Purchasers’ obligation to purchase the Notes.
WHEREAS, each Guarantor will obtain substantial direct and indirect benefits
from the issuance of the Notes by the Company and, accordingly, desires to
execute this Guaranty in order to satisfy the condition described in the
preceding paragraph and to induce the Purchasers to purchase the Notes.


SCHEDULE C
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Holders of the Notes and the other parties to whom any
Obligations are owing, and hereby covenants and agrees as follows:
SECTION 1.
GUARANTY.

Each Guarantor, jointly and severally with the other Guarantors, hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of all of the Obligations, including
without limitation (i) the principal of, premium, if any, and interest on the
Notes issued by the Company under the Note Purchase Agreement, (ii) all
renewals, extensions, amendments, refinancings and other modifications thereof,
and (iii) all out‑of‑pocket expenses incurred by any Holder (including the
reasonable fees, charges and disbursements of one counsel for the Holders, taken
as a whole) in connection with the collection or enforcement thereof for which
the Company is liable under the Note Purchase Agreement, and whether recovery
upon such Obligations may be or hereafter become unenforceable or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
the Company or any other Note Party under the Bankruptcy Code (Title 11, United
States Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Company or any other Note Party of any
proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”). The books and records of the Holders showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non‑perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses (other
than the defense of payment and performance in full of the Guaranteed
Obligations) it may now have or hereafter acquire in any way relating to any or
all of the foregoing.


-C-2-

--------------------------------------------------------------------------------





Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Holders that the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law. To that end, but only in the event and to the
extent that after giving effect to Section 17 of this Guaranty, such Guarantor’s
obligations with respect to the Guaranteed Obligations or any payment made
pursuant to such Guaranteed Obligations would, but for the operation of the
first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 17 of this Guaranty, the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount
which, after giving effect thereto, would not, under applicable Debtor Relief
Laws, render such Guarantor’s obligations with respect to the Guaranteed
Obligations unenforceable or avoidable or otherwise subject to recovery under
applicable Debtor Relief Laws. To the extent any payment actually made pursuant
to the Guaranteed Obligations exceeds the limitation of the first sentence of
this paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Guaranteed Obligations as limited by the first
sentence of this paragraph shall in all events remain in full force and effect
and be fully enforceable against such Guarantor. The first sentence of this
paragraph is intended solely to preserve the rights of the Holders hereunder
against such Guarantor in such proceeding to the maximum extent permitted by
applicable Debtor Relief Laws and neither such Guarantor, the Company, any other
Guarantor nor any other Person shall have any right or claim under such sentence
that would not otherwise be available under applicable Debtor Relief Laws in
such proceeding.
SECTION 2.
RIGHTS OF HOLDERS.

Each Guarantor consents and agrees that the Holders may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the times for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security (if any) and direct the order or manner of sale thereof
as the Holders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.


-C-3-

--------------------------------------------------------------------------------





SECTION 3.
CERTAIN WAIVERS.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Company, any other Note Party or any other guarantor of the
Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Holder) of the liability of the
Company; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Company; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require any Holder to proceed against the Company or any other Note
Party, proceed against or exhaust any security for any of the Guaranteed
Obligations, or pursue any other remedy in the power of any Holder; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Holder; and (f) to the full extent permitted by law, any and all other
defenses (other than the defense of payment and performance in full of the
Guaranteed Obligations) or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
SECTION 4.
OBLIGATIONS INDEPENDENT.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations and the
obligations of any other guarantor of the Guaranteed Obligations or any part
thereof, and a separate action may be brought against any Guarantor to enforce
this Guaranty whether or not the Company or any other Person is joined as a
party. For the avoidance of doubt, all obligations of each Guarantor under this
Guaranty are joint and several obligations of all the Guarantors.
SECTION 5.
SUBROGATION.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty (other than contingent indemnification obligations that survive
termination of the Note Documents for which no claim has been made) have been
indefeasibly paid and performed in full in immediately available funds. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust by such Guarantor for the benefit of the
Holders and shall forthwith


-C-4-

--------------------------------------------------------------------------------





be paid to the Holders for application to the Guaranteed Obligations in
accordance with the terms of the Note Documents.
SECTION 6.
TERMINATION; REINSTATEMENT.

(a)    This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all of the Guaranteed Obligations (other than contingent indemnification
obligations that survive termination of the Note Documents for which no claim
has been made) and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full in immediately available funds.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or a Guarantor is made, or a Holder exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by a Holder in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Holders are in possession of
or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantors under
this paragraph shall survive termination of this Guaranty.
(b)    Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby acknowledges and agrees that if at any time any Subsidiary of
the Company is released from its obligations as a Guarantor under this Guaranty
as a result of a Permitted Subsidiary Guarantor Release and, subsequent to such
Permitted Subsidiary Guarantor Release, such Subsidiary provides a Guaranty of,
or otherwise becomes an obligor in respect of, any Indebtedness of the Company
(other than the Obligations), then, immediately at the time such Subsidiary
Guarantees such Indebtedness of the Company or otherwise becomes an obligor in
respect thereof, all Obligations of such Subsidiary under this Guaranty
(including its guaranty of the Guaranteed Obligations hereunder) shall be
automatically revived and reinstated without any action on the part of the
Holders, such Subsidiary or any other Person. In connection with any such
revival and reinstatement of the obligations of such Subsidiary hereunder, such
Subsidiary shall (x) execute such reaffirmations of its obligations hereunder
(including reaffirmations of its guaranty of the Guaranteed Obligations) as
reasonably requested by the Required Holders and (y) cause all requirements of
Section 9.7(a) of the Note Purchase Agreement to be satisfied with respect to
such Subsidiary.
SECTION 7.
RELEASE OF LIABILITY OF GUARANTOR.



-C-5-

--------------------------------------------------------------------------------





(a) Notwithstanding anything contained to the contrary herein, any Person (other
than the REIT) that ceases to be a Guarantor pursuant to Section 9.7(b) of the
Note Purchase Agreement shall cease to be a party hereto and shall automatically
be released from this Guaranty without further action by any Person.
(b) On and after the consummation of any such release, the Holders shall, upon
the request and at the sole expense of the Company, provide the Company with
written confirmation of such release and shall take such further actions as
reasonably requested by the Company to evidence such release all in accordance
with Section 9.7(b) of the Note Purchase Agreement.
SECTION 8.
STAY OF ACCELERATION.

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, in connection with any case commenced by or against the
Company or any other Note Party under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by the Guarantors who are not subject
to such automatic stay immediately upon demand by the Required Holders.
SECTION 9.
MODIFICATIONS; MISCELLANEOUS.

Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except in a writing signed by each Guarantor directly
affected thereby (it being understood that the addition or release of any
Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released) and the Required Holders. No failure by any Holder to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.
SECTION 10.
CONDITION OF NOTE PARTIES.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Note Parties and any other
guarantor of the Guaranteed Obligations such information concerning the
financial condition, business and operations of the Note Parties and any such
other guarantors as such Guarantor requires, and that no Holder has any duty,
and no Guarantor is relying on any Holder at any time, to disclose to such
Guarantor any


-C-6-

--------------------------------------------------------------------------------





information relating to the business, operations or financial condition of any
Note Party or any other guarantor of the Guaranteed Obligations (such Guarantor
waiving any duty on the part of the Holders to disclose such information and any
defense relating to the failure to provide the same).
SECTION 11.
SETOFF.

In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, each Holder and each of their
respective Affiliates is hereby authorized, at any time or from time to time, to
set off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Holder or any of
its Affiliates to or for the credit or the account of any Guarantor, against and
on account of the Guaranteed Obligations of such Guarantor to such Holder under
this Guaranty, irrespective of whether or not such Holder has made any demand
hereunder and although said Guaranteed Obligations, shall be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Holder and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Holder or its respective Affiliates
may have. Each Holder (by its acceptance of the benefits hereof) acknowledges
and agrees to promptly notify the Company after any such setoff and application;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 12.
REPRESENTATIONS AND WARRANTIES.

Each Guarantor represents and warrants as of the date hereof and as of the date
at each Closing that (a) it is duly organized and in good standing under the
laws of the jurisdiction of its organization and has full capacity and right to
make and perform this Guaranty, and all necessary authority has been obtained;
(b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought at law or in equity); (c) the making and performance of this Guaranty
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected, except as could not reasonably be expected to have a Material Adverse
Effect; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any Governmental Authority required under
applicable law and regulations for the making and


-C-7-

--------------------------------------------------------------------------------





performance of this Guaranty have been obtained or made and are in full force
and effect. In addition, each Guarantor represents and warrants that (x) until
all of the Guaranteed Obligations (other than contingent indemnification
obligations that survive termination of the Note Documents for which no claim
has been made) and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full in immediately available funds, such
Guarantor will comply with all covenants contained in the Note Purchase
Agreement applicable to it as if it were a party thereto; and (y) an executed
(or conformed) copy of each of the Note Documents has been made available to a
senior officer of such Guarantor and such officer is familiar with the contents
thereof.
SECTION 13.
INDEMNIFICATION AND SURVIVAL.

Without limitation on any other obligations of any Guarantor or remedies of any
Holder under this Guaranty, each Guarantor shall, jointly and severally, to the
full extent permitted by law, indemnify, defend and save and hold harmless each
Holder if, and to the same extent that, the Holder is required to indemnify,
defend and save and hold harmless such Holder under Section 15 of the Note
Purchase Agreement. The obligations of the Guarantors under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
SECTION 14.
GUARANTY ENFORCEABLE BY REQUIRED HOLDERS.

This Guaranty may be enforced only by the action of the Required Holders, and no
other Holder will have any right individually to seek to enforce or to enforce
this Guaranty or to realize upon the security (if any) to be granted by the Note
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Required Holders, upon the terms of this Guaranty and the other
Note Documents. It is understood and agreed that the agreement in this
Section 14 is solely for the benefit of the Holders.
SECTION 15.
SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS.

Any indebtedness of any Note Party now or hereafter held by any Guarantor is
hereby subordinated to the prior payment in full in immediately available funds
of all the Guaranteed Obligations, and such indebtedness of any Note Party to
any Guarantor, if the Required Holders, after an Event of Default has occurred
and is continuing, so request, shall be collected, enforced and received by such
Guarantor as trustee for the Holders and be paid over to the Holders for
application to the Guaranteed Obligations in accordance with the terms of the
Note Documents. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of any Note Party to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Holders that it will not
exercise


-C-8-

--------------------------------------------------------------------------------





any right of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all of the Guaranteed Obligations and any amounts payable under
this Guaranty (other than contingent indemnification obligations that survive
termination of the Note Documents for which no claim has been made) have been
indefeasibly paid and performed in full in immediately available funds;
provided, that if any amount shall be paid to any Guarantor on account of such
subrogation rights prior to such time, such amount shall be held in trust for
the benefit of the Holders and shall forthwith be paid to the Holders for the
benefit of the Holders to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Note
Documents. Upon the indefeasible payment in full in immediately available funds
of all of the Guaranteed Obligations and any amounts payable under this Guaranty
(other than contingent indemnification obligations that survive termination of
the Note Documents for which no claim has been made), each Guarantor shall be
subrogated to the rights of the Holders to receive payments or distributions
applicable to the Guaranteed Obligations until all Indebtedness of the Company
held by such Guarantor shall be paid in full.
SECTION 16.
ADDITIONAL GUARANTORS.

Any Subsidiary of the REIT that is required to become a party to this Guaranty
after the date hereof pursuant to Section 9.7(a) the Note Purchase Agreement
shall become a Guarantor hereunder by executing and delivering a joinder
agreement in the form attached hereto as Annex I.
SECTION 17.
CONTRIBUTION.

At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who either has not made any payments
or has made payments in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”)


-C-9-

--------------------------------------------------------------------------------





in an amount equal to (x) a fraction the numerator of which is the Aggregate
Excess Amount of such Guarantor and the denominator of which is the Aggregate
Excess Amount of all Guarantors multiplied by (y) the Aggregate Deficit Amount
of such other Guarantor. A Guarantor’s right of contribution pursuant to the
preceding sentences shall arise at the time of each computation, subject to
adjustment at the time of each computation; provided, that no Guarantor may take
any action to enforce such right until all of the Guaranteed Obligations and any
amounts payable under this Guaranty (other than contingent indemnification
obligations that survive termination of the Loan Documents and for which no
claim has been made) have been indefeasibly paid and performed in full in
immediately available funds, it being expressly recognized and agreed by all
parties hereto that any Guarantor’s right of contribution arising pursuant to
this Section 17 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 17, (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. All parties hereto recognize and agree that,
except for any right of contribution arising pursuant to this Section 17, each
Guarantor who makes any payment in respect of the Guaranteed Obligations shall
have no right of contribution or subrogation against any other Guarantor in
respect of such payment until all of the Guaranteed Obligations (other than
contingent indemnification obligations that survive termination of the Note
Documents for which no claim has been made) have been indefeasibly paid and
performed in full in cash. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. In this connection, each
Guarantor has the right to waive its contribution right against any Guarantor to
the extent that after giving effect to such waiver such Guarantor would remain
solvent, in the determination of the Required Holders.
SECTION 18.
COUNTERPARTS.

This Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Company and the Holders.
SECTION 19.
HEADINGS DESCRIPTIVE.



-C-10-

--------------------------------------------------------------------------------





The headings of the several Sections of this Guaranty are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Guaranty.
SECTION 20.
GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES.

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS
THEREOF). This Guaranty shall bind the Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty (and any attempted assignment without such consent shall be void), and
inure to the benefit of the Holders and their respective successors and assigns
and the Holders may, in accordance with the Note Purchase Agreement and without
affecting the obligations of any Guarantor hereunder, assign or sell the Notes
and this Guaranty, in whole or in part. Each Guarantor hereby irrevocably
(i) submits to the non‑exclusive jurisdiction of courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Each of the parties hereto
(x) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law, and (y) consents to the service of process
out of any of the aforementioned courts, in the manner provided in Section 22.7
of the Note Purchase Agreement, to (A) in the case of the Holders, at the
address provided in the Note Purchase Agreement and (B) in the case of a
Guarantor, at its address set forth opposite its signature page below. All
notices and other communications to any Guarantor under this Guaranty shall be
in writing and delivered in the manner set forth in Section 22.7 of the Note
Purchase Agreement. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Holder, as provided in the
Note Purchase Agreement, and (ii) in the case of any Guarantor, at its address
set forth opposite its signature below.
SECTION 21.
WAIVER OF JURY TRIAL; FINAL AGREEMENT.

TO THE EXTENT ALLOWED BY APPLICABLE LAW, EACH GUARANTOR AND EACH HOLDER EACH
IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED
OBLIGATIONS.




-C-11-

--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
  
 
 
 
 
 
 
 
Address:
 
AMERICAN ASSETS TRUST, INC.
 
 
 
 
 
 
 
 
11455 El Camino Real
 
By:
 
 
Suite 200
 
 
Name: Ernest Rady
 
San Diego, CA 92130
 
 
Title: Chief Executive Officer & President
 
Fax No.: (858) 350-2620
 
 
 
Tel. No.: (858) 350-2600
 
 
 
 
 
 
Email: rbarton@americanassets.com
 
By:
 
 
Attention: Robert F. Barton, Chief
 
 
Name: Robert F. Barton
 
Financial Officer
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
AMERICAN ASSETS TRUST MANAGEMENT LLC
 
11455 El Camino Real
 
PACIFIC DEL MAR ASSETS LLC
 
Suite 200
 
PACIFIC CARMEL MOUNTAIN ASSETS LLC
 
San Diego, CA 92130
 
PACIFIC SOLANA BEACH ASSETS LLC
 
Fax No.: (858) 350-2620
 
AAT DEL MONTE, LLC
 
Tel. No.: (858) 350-2600
 
BEACH WALK HOLDINGS LLC
 
Email: awyll@americanassets.com
 
ICW PLAZA MERGER SUB LLC
 
Attention: Adam Wyll, SVP, General
 
PACIFIC TORREY DAYCARE ASSETS LLC
 
Counsel
 
LANDMARK VENTURE JV, LLC
 
 
 
PACIFIC FIRECREEK HOLDINGS, LLC
 
 
 
IMPERIAL STRAND HOLDINGS, LLC
 
 
 
MARINER'S POINT HOLDINGS, LLC
 
 
 
BROADWAY 225 SORRENTO HOLDINGS, LLC
 
 
 
BROADWAY 225 STONECREST HOLDINGS, LLC
 
 
 
PACIFIC SOUTHCOURT ASSETS LLC
 
 
 
EBW HOTEL LLC
 
 
 
WAIKELE VENTURE HOLDINGS LLC
 
 
 
PACIFIC SANTA FE ASSETS LLC
 
 
 
SB CORPORATE CENTRE LLC
 
 
 
SB TOWNE CENTRE LLC
 
 
 
AAT SOLANA 101, LLC
 
 
 
AAT ALAMO QUARRY, LLC
 
 
 
AAT GEARY MARKETPLACE, LLC
 
 
 
AAT TORREY RESERVE 6, LLC
 
 
 
AAT TORREY RESERVE 5, LLC



[Signature Page to Guaranty]

--------------------------------------------------------------------------------





 
 
AAT TORREY 13-14, LLC
 
 
AAT LLOYD DISTRICT, LLC
 
 
AAT SORRENTO POINTE, LLC
 
 
CARMEL MOUNTAIN PAD, LLC
 
 
PACIFIC WAIKIKI ASSETS LLC
 
 
AAT WAIKELE CENTER, LLC
 
 
SOUTHBAY MARKETPLACE HOLDINGS, LLC
 
 
AAT OREGON OFFICE I, LLC
 
 
SB CORPORATE CENTRE III-IV, LLC
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
CARMEL COUNTRY PLAZA, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC DEL MAR ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
PACIFIC CARMEL MOUNTAIN HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC CARMEL MOUNTAIN
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOLANA BEACH HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOLANA BEACH
 
 
 
ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
ABW LEWERS LLC
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW 2181 HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT TORREY PLAZA, LLC
 
 
 
 
 
 
 
 
By:
ICW PLAZA MERGER SUB LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SOUTH COURT HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SOUTH COURT ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC TORREY DAYCARE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC TORREY DAYCARE ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC SANTA FE HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC SANTA FE ASSETS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
LANDMARK VENTURE HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
LANDMARK VENTURE JV, LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
LANDMARK FIREHILL HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
PACIFIC FIRECREEK HOLDINGS, LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
PACIFIC WAIKIKI HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
PACIFIC WAIKIKI ASSETS, LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Sole Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Guaranty]



--------------------------------------------------------------------------------





 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
ABW HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P. its Managing Member
 
 
 
 
 
 
By:
AMERICAN ASSETS TRUST, INC. its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name: Ernest Rady
 
 
 
Title: Chief Executive Officer & President
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Robert F. Barton
 
 
 
Title: Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
AAT Pacific Ridge, LLC
 
 
 
 
 
 
 
 
By:
AAT Pacific Holding, LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
First American Exchange Company, LLC, its Sole Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: Anthony Alosi
 
 
 
Title: President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page to Guaranty]



--------------------------------------------------------------------------------






FORM OF JOINDER TO AFFILIATE GUARANTY
JOINDER NO. ___, dated as of _____________, 20__ (this “Joinder”), to the
Affiliate Guaranty dated as of May 23, 2017 (as amended, modified, restated
and/or supplemented from time to time, the “Guaranty”), made by and among
American Assets Trust, Inc., a Maryland corporation (the “REIT”), and the
Subsidiaries of the REIT party thereto for the benefit of the Purchasers and the
other Holders from time to time of the Notes.
A.    Reference is made to (a) the Note Purchase Agreement dated as of May 23,
2017 (as amended, modified, restated and/or supplemented from time to time, the
“Note Purchase Agreement”) among the REIT, American Assets Trust, L.P., a
Maryland limited partnership (the “Company”) and the Purchasers party thereto
and (b) the Guaranty.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty.
C.    [NAME OF ENTITY] has [formed][acquired] ____________, ____________ [type
of entity] (the “New Guarantor”).
D.    Pursuant to the terms and provisions of the Note Purchase Agreement, the
New Guarantor is required to become a party to the Guaranty and guaranty the
Obligations of the Company. The New Guarantor is executing this Joinder in
accordance with the requirements of the Note Purchase Agreement and Section 16
of the Guaranty to become a party to the Guaranty.
Accordingly, the New Guarantor hereby agrees as follows:
Section 1.    The New Guarantor is hereby added as a party to the Guaranty and
hereby agrees to be bound as a “Guarantor” by all of the terms, covenants and
provisions set forth in the Guaranty to the same extent it would have been bound
if it had been a signatory to the Guaranty on the date of the Guaranty. In
furtherance of the foregoing, the New Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not as
a guaranty of collection, prompt payment when due, whether at stated maturity,
by required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of all Guaranteed Obligations. The New Guarantor hereby makes each
of the representations and warranties applicable to a “Guarantor” contained in
the Guaranty as of the date hereof.
Section 2.    The New Guarantor hereby represents and warrants to the Holders as
of the date hereof that this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,




FORM OF JOINDER TO
GUARANTY AGREEMENT

--------------------------------------------------------------------------------





moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought at law or in equity).
Section 3.    The New Guarantor hereby represents and warrants to the Holders
that its U.S. taxpayer identification number (or, if such New Guarantor is a
Non-U.S. Note Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or organization) is set forth under its signature to this Joinder.
Section 4.    This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
Section 5.    Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
SECTION 6.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF).
Section 7.    All communications and notices to be provided to the New Guarantor
hereunder or under the Guaranty shall be given to the New Guarantor at the
address set forth under its signature.
[Signature Page Follows]


FORM OF JOINDER TO
GUARANTY AGREEMENT

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor was duly executed this Joinder as of the
day and year first above written.


[NEW GUARANTOR]




By:    
Name:    
Title:    


U.S. Taxpayer Identification Number: _______


Address of New Guarantor:
[________________________]
[________________________]
[________________________]














FORM OF JOINDER TO
GUARANTY AGREEMENT

--------------------------------------------------------------------------------






FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ____________


To:
The Purchasers

Ladies and Gentlemen:
Reference is made to that certain Note Purchase Agreement, dated as of May 23,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among American Assets Trust, Inc., a Maryland
corporation (the “REIT”), American Assets Trust, L.P., a Maryland limited
partnership (the “Company”), and the Purchasers listed therein.
The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the [CEO/CFO/Treasurer/Controller] of the REIT, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Purchasers on behalf of the REIT, in his/her capacity as a Responsible
Officer of the REIT (and not in any individual capacity), and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year end audited financial statements
required by Section 7.1(b) of the Agreement for the fiscal year of the REIT
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 7.1(a) of the Agreement for the fiscal quarter of the REIT ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholder’s equity
and cash flows of the Consolidated Group in accordance with GAAP as at such date
and for such period, subject only to customary year‑end audit adjustments and
the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Note Parties during the accounting period covered by such financial
statements.


SCHEDULE D
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





3.    A review of the activities of the Note Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Note Parties performed and
observed all their Obligations under the Note Documents, and
[select one:]
[during such fiscal period each of the Note Parties performed and observed in
all material respects each covenant and condition of the Note Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.
5.    Schedule II attached hereto sets for a list of all Subsidiaries that are
Subsidiary Guarantors as of the date hereof. Each Subsidiary that is required to
be a Subsidiary Guarantor pursuant to Section 9.7 of the Agreement is a
Subsidiary Guarantor as of the date hereof[, except for [ ˜ ]].
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.


AMERICAN ASSETS TRUST, INC.
By:     
Name:     
Title:     




D-2

--------------------------------------------------------------------------------






For the Quarter/Year ended ______________ (“Statement Date”)




SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I. SECTION 10.9(a) – CONSOLIDATED TANGIBLE NET WORTH
 
A.
Consolidated Tangible Net Worth at Statement Date:
 
 
 
1. Shareholders’ Equity of the Consolidated Group as of the Statement Date:
$___________
 
 
2. Intangible Assets of the Consolidated Group as of the Statement Date:
$___________
 
 
3. Accumulated depreciation expense on the assets of the Consolidated Group as
of Statement Date in accordance with GAAP:
$___________
 
 
4. Consolidated Tangible Net Worth (Line I.A1. – Line I.A.2. + Line I.A.3.):
$___________
 
B.
75% of Net Cash Proceeds received by the REIT from issuances and sales of Equity
Interests of the REIT occurring after 1/9/14 (other than any such Net Cash
Proceeds received in connection with any dividend reinvestment program):
$___________
 
C.
Minimum Required Consolidated Tangible Net Worth ($721,160,000 + Line I.B.):
$___________
 
 
Excess (Deficiency) for Covenant Compliance (Line I.A.4. – I.C.):
$___________



D-I-1

--------------------------------------------------------------------------------







II. SECTION 10.9(b) – CONSOLIDATED SECURED LEVERAGE RATIO
 
A.
Consolidated Total Secured Indebtedness at Statement Date:
 
 
 
1. Aggregate amount of all Secured Indebtedness1 of the Consolidated Group that
would be reflected on a consolidated balance sheet of the Consolidated Group as
of the Statement Date:
$___________
 
 
2. Consolidated Group Pro Rata Share of the aggregate amount of all Secured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of the Statement Date:
$___________
 
 
3. Consolidated Total Secured Indebtedness (Line II.A.1. + Line II.A.2.):
$___________
 
B.
Secured Total Asset Value at Statement Date:
 
Total Asset Value:
 
 
1. Amount equal to (i) the sum of the Portfolio Property Net Operating Income of
each Portfolio Property (excluding each Disposed Portfolio Property, each
Newly‑Acquired Portfolio Property and each Non‑Stabilized Portfolio Property)
owned, or ground leased pursuant to an Eligible Ground Lease, by the
Consolidated Group for the fiscal quarter ending on above date (“Subject
Period”) divided by the Applicable Capitalization Rate for each such Portfolio
Property (see Annex I attached hereto for calculation), multiplied by (ii) 4:
$___________
 
 
2. Aggregate acquisition cost paid by Consolidated Group for Newly‑Acquired
Portfolio Properties:
$___________
 
 
3. Aggregate book value of all Permitted Investments owned by Consolidated Group
at Statement Date:
$___________
 
 
4. Aggregate undepreciated book value of all Qualified Development Properties
and all Non‑Stabilized Portfolio Properties at Statement Date:
$___________
 
 
5. Line II.B.1. + Line II.B.2. + Line II.B.3. + Line II.B.4:
$___________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1 “Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.



D-I-2

--------------------------------------------------------------------------------





 
 
6. Consolidated Group Pro Rata Share of items referenced in Lines II.B.1.
through II.B.4. (and the components thereof) to the extent relating to Portfolio
Properties, Permitted Investments, Qualified Development Properties or
Non‑Stabilized Portfolio Properties, as applicable, owned by Unconsolidated
Affiliates:
$___________
 
 
7. Total Asset Value: Line II.B.5. + Line II.B.6.:
$___________
 
 
8. Cash and Cash Equivalents owned by the Consolidated Group on the Statement
Date:
$___________
 
 
9. Consolidated Group Pro Rata Share of cash and Cash Equivalents owned by
Unconsolidated Affiliates on the Statement Date:
$___________
 
 
10. Secured Total Asset Value: Line II.B.7. + Line II.B.8. + Line II.B.9.:
$___________
 
 
Consolidated Secured Leverage Ratio (Line II.A.3. as a percentage of Line
II.B.10):
_______%
 
 
Maximum Permitted Consolidated Secured Leverage Ratio:
   
40%
III. SECTION 10.9(c) – CONSOLIDATED TOTAL LEVERAGE RATIO
 
A.
Consolidated Total Indebtedness at Statement Date:
 
 
 
1. Aggregate amount of all Indebtedness of the Consolidated Group that would be
reflected on a consolidated balance sheet of the Consolidated Group as of
Statement Date:
$___________
 
 
2. Consolidated Group Pro Rata Share of the aggregate amount of all Indebtedness
of each Unconsolidated Affiliate that would be reflected on a balance sheet of
such Unconsolidated Affiliate as of Statement Date:
$___________
 
 
3. Consolidated Total Indebtedness (Line III.A.1. + Line III.A.2.):
$___________
 
B.
Unrestricted Cash Amount at Statement Date:
 
 
 
1. Aggregate amount of cash and Cash Equivalents of the Consolidated Group on
Statement Date that are not subject to any pledge, Lien or control agreement
(excluding statutory Liens in favor of any depositary bank where such cash is
maintained):
$___________



D-I-3

--------------------------------------------------------------------------------





 
 
2. Amounts included in Line III.B.1. above that are held in the name of, or in
the possession or control of a Person (other than any possession or control by
such Person arising solely from such Person acting in its capacity as a
depository or financial intermediary for, or on behalf of, a member of the
Consolidated Group) that is not the REIT, the Company or any their respective
Subsidiaries as deposits or security for contractual obligations:
$___________
 
 
3. Unrestricted Cash Amount (Greater of (x) Line III.B.1. - (the sum of
$15,000,000 + Line III.B.2. + Line III.B.3.) and (y) $0):
$___________
 
C.
Total Asset Value at Statement Date (Line II.B.7.):
$___________
 
D.
Consolidated Total Indebtedness minus Unrestricted Cash Amount (Line III.A.3. –
Line III.B.4.):
$___________
 
 
Consolidated Total Leverage Ratio (Line III.D as a percentage of Line III.C):
_______%
 
 
Maximum Permitted Consolidated Total Leverage Ratio:
60%
IV. SECTION 10.9(d) – CONSOLIDATED FIXED CHARGE COVERAGE RATIO
 
A.
Consolidated EBITDA for the four consecutive fiscal quarters of the REIT ending
on Statement Date (“4 Quarter Subject Period”):
 
 
 
1. Consolidated Net Income for 4 Quarter Subject Period:
 
 
 
a. The net income (or loss) of the Consolidated Group (including the
Consolidated Group Pro Rata Share of the net income (or loss) of each
Unconsolidated Affiliate), computed in accordance with GAAP for 4 Quarter
Subject Period:
$___________
 
 
b. Any extraordinary or non‑recurring gain realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non‑recurring gain realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$___________
 
 
c. Any extraordinary or non‑recurring loss realized during 4 Quarter Subject
Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non‑recurring loss realized during 4 Quarter
Subject Period by any Unconsolidated Affiliate):
$___________
 
 
d. Consolidated Net Income (Line IV.A.1.a. - Line IV.A.1.b. + Line IV.A.1.c.):
$___________



D-I-4

--------------------------------------------------------------------------------





 
 
2. Total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for 4 Quarter Subject Period
determined on a consolidated basis in accordance with GAAP (including the
Consolidated Group Pro Rata Share of total cash interest expense (including, for
the avoidance of doubt, capitalized interest) of each Unconsolidated Affiliated
for 4 Quarter Subject Period determined in accordance with GAAP) (plus, to the
extent not already included in such total cash interest expense, amortization of
deferred financing costs):
$___________
 
 
3. Provision for federal, state, local and foreign income taxes of the
Consolidated Group (including the Consolidated Group Pro Rata Share of the
provision for federal, state, local and foreign income taxes of each
Unconsolidated Affiliate) for 4 Quarter Subject Period:
$___________
 
 
4. Non-cash charges of the Consolidated Group for 4 Quarter Subject Period
(excluding any non‑cash charge that results in an accrual of a reserve for a
cash charge in any future period):
$___________
 
 
5. Consolidated Group Pro Rata Share of non‑cash charges of Unconsolidated
Affiliates for 4 Quarter Subject Period (excluding any non‑cash charge that
results in an accrual of a reserve for a cash charge in any future period):
$___________
 
 
6. Acquisition closing costs of the Consolidated Group that were capitalized
prior to FAS 141‑R reducing Consolidated Net Income (including the Consolidated
Group Pro Rata Share of acquisition closing costs of Unconsolidated Affiliates
that were capitalized prior to FAS 141‑R reducing Consolidated Net Income):
$___________
 
 
7. Depreciation and amortization expense of the Consolidated Group (including
the Consolidated Group Pro Rata Share of depreciation and amortization expense
of each Unconsolidated Affiliate) for 4 Quarter Subject Period:
$___________
 
 
8. One‑time costs and expenses relating to the issuance of the Notes evidenced
by the Agreement and the transactions relating thereto, to the extent such fees
and expenses are incurred on or prior to the date that is ninety‑days following
the Closing:
$___________



D-I-5

--------------------------------------------------------------------------------





 
 
9. Non‑cash items of the Consolidated Group for 4 Quarter Subject Period
increasing Consolidated Net Income (other than the reversal of any accrual of a
reserve referred to in the parenthetical in Line IV.A.4. above, except to the
extent such reversal results from a cash payment):
$___________
 
 
10. Consolidated Group Pro Rata Share of non‑cash items of Unconsolidated
Affiliates for 4 Quarter Subject Period increasing Consolidated Net Income
(other than the reversal of any accrual of a reserve referred to in the
parenthetical in Line IV.A.5. above, except to the extent such reversal results
from a cash payment):
$___________
 
 
11. Consolidated EBITDA (Lines IV.A.1.d. + Line IV.A.2. + Line IV.A.3. + Line
IV.A.4. + Line IV.A.5. + Line IV.A.6. + Line IV.A.7. + Line IV.A.8. - Line
IV.A.9. – Line IV.A.10.):
$___________
 
B.
Consolidated Fixed Charges for 4 Quarter Subject Period:
 
 
 
1. Total cash interest expense (including, for the avoidance of doubt,
capitalized interest) of the Consolidated Group for 4 Quarter Subject Period
determined on a consolidated basis in accordance with GAAP (including the
Consolidated Group Pro Rata Share of total cash interest expense (including, for
the avoidance of doubt, capitalized interest) of each Unconsolidated Affiliated
for 4 Quarter Subject Period determined in accordance with GAAP):
$___________
 
 
2. Scheduled payments of principal on Consolidated Total Debt for 4 Quarter
Subject Period (excluding balloon payments payable on maturity):
$___________
 
 
3. The amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group (other than to another member of the
Consolidated Group) during 4 Quarter Subject Period in respect of its preferred
Equity Interests (excluding any balloon payments payable on maturity or
redemption in whole of such Equity Interests) :
$___________



D-I-6

--------------------------------------------------------------------------------





 
 
4. The Consolidated Group Pro Rata Share of the amount of dividends or
distributions paid or required to be paid by any Unconsolidated Affiliate (to
Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the Consolidated Group in
the Unconsolidated Affiliate paying the dividend or distribution) during 4
Quarter Subject Period in respect of its preferred Equity Interests:
$___________
 
 
5. Consolidated Fixed Charges (Line IV.B.1. + Line IV.B.2. + Line IV.B.3. + Line
IV.B.4.):
$___________
 
 
Consolidated Fixed Charge Coverage Ratio (Line IV.A.11. ÷ Line IV.B.5.):
____ to 1.00
 
 
Minimum Required Fixed Charge Coverage Ratio:
1.50 to 1.00
V. SECTION 10.9(e) – CONSOLIDATED UNSECURED INTEREST COVERAGE RATIO
 
A.
Sum of Unencumbered Property NOI of each Unencumbered Eligible Property for the
fiscal quarter ending on Statement Date (“Subject Period”)(see Annex II attached
hereto for calculation):
$___________
 
B.
Consolidated Unsecured Interest Expense for Subject Period (the portion of
Consolidated Interest Expense for Subject Period that is incurred in respect of
Unsecured Indebtedness of any member of the Consolidated Group or an
Unconsolidated Affiliate):
$___________
 
 
Consolidated Unsecured Interest Coverage Ratio (Line V.A. ÷ Line V.B.):
____ to 1.00
 
 
Minimum Required Consolidated Unsecured Interest Coverage:


1.75 to 1.00
VI. SECTION 10.9(f) – CONSOLIDATED UNSECURED LEVERAGE RATIO
 
A.
Consolidated Total Unsecured Indebtedness at Statement Date:
$___________
 
 
1. Aggregate amount of all Unsecured Indebtedness2 of the Consolidated Group
(including Indebtedness outstanding under the Agreement) that would be reflected
on a consolidated balance sheet of the Consolidated Group as of Statement Date:
 
 
 
2. Consolidated Group Pro Rata Share of the aggregate amount of all Unsecured
Indebtedness of each Unconsolidated Affiliate that would be reflected on a
balance sheet of such Unconsolidated Affiliate as of Statement Date:
$___________
 
 
 
 
2 Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness.



D-I-7

--------------------------------------------------------------------------------





 
 
3. Consolidated Total Unsecured Indebtedness (Line VI.A.1 + Line VI.A.2.):
$___________
 
B.
Unrestricted Cash Amount at Statement Date (Line III.B.3.):
$___________
 
C.
Unencumbered Asset Value at Statement Date
 
 
 
1. Unencumbered Property NOI of each Unencumbered Eligible Property (excluding
Disposed Portfolio Properties, Newly‑Acquired Portfolio Properties and
Non‑Stabilized Portfolio Properties) owned or ground leased under an Eligible
Ground Lease by the Consolidated Group for the fiscal quarter ending on the
Statement Date (“Subject Period”) divided by the Applicable Capitalization Rate
for each such Unencumbered Eligible Property (See Annex III attached hereto):
$___________
 
 
2. Undepreciated book value of all Unencumbered Eligible Properties that are
Qualified Development Properties or Non‑Stabilized Properties (see Annex III
attached hereto):
$___________
 
 
3. Acquisition cost paid by Consolidated Group for Unencumbered Eligible
Properties that are Newly‑Acquired Portfolio Properties (See Annex III attached
hereto):
$___________
 
 
4. (Line VI.C.1. * 4) + Line VI.C.2. + Line VI.C.3.:
$___________
 
 
5. Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are not office, retail or multi‑family properties:3
$___________
 
 
6. Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease:4
_______%
 
 
7. Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
constitute Qualified Development Properties:5
_______%
 
 
 
 
3 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are not office, retail or multi-family properties (and, for
purposes of determining compliance with such 20% limitation, if an Unencumbered
Eligible Property is considered “multi-use”, the Company shall be permitted to
include the Unencumbered Property NOI of such Unencumbered Eligible Property’s
office, retail or multi-family component without limitation under this Line
VI.C.5.)
4 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are either owned by a Controlled Joint Venture or ground leased
under an Eligible Ground Lease
5 Not more than 10% of the UAV may be in respect of Unencumbered Eligible
Properties that constitute Qualified Development Properties



D-I-8

--------------------------------------------------------------------------------





 
 
8. Percentage of Line VI.C.4. derived from Unencumbered Eligible Properties that
are owned by a Controlled Joint Venture or ground leased under an Eligible
Ground Lease or that constitute Qualified Development Properties:6
_______%
 
 
9. Adjustment (if any) to reflect limitations referenced in Lines VI.C.5., Line
VI.C.6., Line VI.C.7. and Line VI.C.8.:
$___________
 
 
10. Unencumbered Asset Value: Line VI.C.4. - Line VI.C.9:
$___________
 
D.
Consolidated Total Unsecured Indebtedness minus Unrestricted Cash Amount (Line
VI.A.3. – Line VI.B.):
$___________
 
 
Consolidated Unsecured Leverage Ratio (Line VI.D. as a percentage of Line
VI.C.10):
________%
 
 
Maximum Permitted Consolidated Unsecured Leverage Ratio:
60%
VII. PERMITTED INVESTMENTS
 
 
Investments at Statement Date in:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6 Not more than 20% of the UAV may be in respect of Unencumbered Eligible
Properties that are owned by a Controlled Joint Venture or ground leased under
an Eligible Ground Lease or that constitute Qualified Development Properties



D-I-9

--------------------------------------------------------------------------------







Type of Permitted Investment
Limitation under Section 10.6
Actual Percentage of TAV
Actual Aggregate Amount of such Permitted Investments
The Aggregate Unconsolidated Affiliate Investment Amount
Not in excess of 20% of the Total Asset Value
[10.6(b)(iii)]


_____% of Total Asset Value
$___________
The Aggregate Non-Note Party Investment Amount7
Not in excess of 20% of the Total Asset Value 10.6(b)(iv)]


____% of Total Asset Value
$___________
Unimproved land holdings [Aggregate Unimproved Land Holdings Investment Amount]




Not in excess of 5% of the Total Asset Value
[10.6(c)(i)]
____% of Total Asset Value
$___________
Commercial mortgage loans and commercial real estate-related mezzanine loan
[Aggregate Real Estate Loan Investment Amount]


Not in excess of 10% of the Total Asset Value
[10.6(d)(i)]
____% of Total Asset Value
$___________
Investments in respect of costs to construct Portfolio Properties under
development
[Aggregate Construction Costs Investment Amount]


Not in excess of 25% of the Total Asset Value
[10.6(e)]
_____% of Total Asset Value
$___________
 
 
 
 
7 Not applicable after a Permitted Subsidiary Guarantor Release



D-I-10

--------------------------------------------------------------------------------





Type of Permitted Investment
Limitation under Section 10.6
Actual Percentage of TAV
Actual Aggregate Amount of such Permitted Investments
The sum of the Aggregate Construction Costs Investment Amount, the Aggregate
Real Estate Loan Investment Amount, the Aggregate Unimproved Land Holdings
Investment Amount, the Aggregate Unconsolidated Affiliate Investment Amount and
the Aggregate Non-Note Party Investment Amount8


Not in excess of 25% of the Total Asset Value
[10.6]
_____% of Total Asset Value
$___________
 
 
 
 
8 If at any time a Permitted Subsidiary Guarantor Release is consummated, the
Aggregate Non-Note Party Investment Amount shall equal $0 at all times following
the consummation of such Permitted Subsidiary Guarantor Release.







D-I-11

--------------------------------------------------------------------------------












ANNEX I


CALCULATION OF THE SUM OF THE PORTFOLIO PROPERTY NET OPERATING INCOME OF EACH
PORTFOLIO PROPERTY (EXCLUDING EACH DISPOSED PORTFOLIO PROPERTY, EACH
NEWLY‑ACQUIRED PORTFOLIO PROPERTY AND EACH NON‑STABILIZED PORTFOLIO PROPERTY)
OWNED OR GROUND LEASED PURSUANT TO AN ELIGIBLE GROUND LEASE BY THE CONSOLIDATED
GROUP FOR SUBJECT PERIOD DIVIDED BY THE APPLICABLE CAPITALIZATION RATE FOR EACH
SUCH PORTFOLIO PROPERTY


[See Calculation Attached Hereto]






ANNEX I
TO EXHIBIT D

--------------------------------------------------------------------------------














ANNEX II


Sum of Unencumbered Property NOI of each Unencumbered
Eligible Property for the fiscal quarter ending on
Statement Date


[See Calculation Attached Hereto]








ANNEX II
TO EXHIBIT D

--------------------------------------------------------------------------------










ANNEX III


Unencumbered Eligible Properties


Property
Property Type
[i.e., Hotel, Office, Retail]
Qualified Development Property or Non-Stabilized Portfolio Property? [Y/N]
Owned or Ground Leased [O/GL]
Owner/Ground Lessee
(Controlled Joint Venture or
Wholly Owned
Subsidiary)
[CJV/WO Sub]
Applicable Capitalization Rate
Occupancy Rate


Annual
Capital Expenditure Adjustment
Unencumbered Property NOI
Acquisition
Cost
(only for
Newly-Acquired Portfolio
Properties that are Unencumbered Eligible Properties)
Undepreciated
Book Value
(only for
Qualified Development
Properties and Non-Stabilized Portfolio Properties that are Unencumbered
Eligible Properties)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Occupancy Rate for all Unencumbered Eligible Properties (excluding Hotel
Properties): ___%
Minimum Permitted Occupancy Rate for all Unencumbered Eligible Properties
(excluding Hotel Properties):    80%
Aggregate Unencumbered NOI:    $_________
Aggregate Acquisition Costs for all Newly-Acquired Portfolio Properties that are
Unencumbered Eligible Properties: $_____10 
Aggregate Undepreciated Book Value of all Qualified Development Properties that
are Unencumbered Eligible Properties or Non‑Stabilized Portfolio Properties:
$_________


10 Include only Note Party Pro Rata Share of acquisition costs for properties
acquired by Controlled Joint Ventures




ANNEX III
TO EXHIBIT D

--------------------------------------------------------------------------------






EXCEPTIONS TO RECOURSE LIABILITY


1.The Indemnification Agreement, dated as of January 19, 2011, by American
Assets Trust, L.P., a Maryland limited partnership, to and for the benefit of
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)


2.The Guaranty Agreement, dated as of January 19, 2011, by American Assets
Trust, L.P., a Maryland limited partnership, in favor of the Partnership and
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation and the
successor by merger to John Hancock Life Insurance Company, a Massachusetts
corporation. (TRNC)


3.The Indemnity Agreement, dated as of March 29, 2012 by AAT One Beach, LLC, a
Delaware limited liability company, and American Assets Trust, L.P., a Maryland
limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a national
banking c/o Midland Loan Services, Inc., Reference Loan Number 940960219. (One
Beach)


4.The Environmental Indemnity Agreement, dated as of March 29, 2012 by AAT One
Beach, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960219. (One Beach)


5.The Indemnity Agreement, dated as of October 10, 2012 by AAT CC Bellevue, LLC,
a Delaware limited liability company, and American Assets Trust, L.P., a
Maryland limited partnership, in favor of PNC BANK, NATIONAL ASSOCIATION, a
national banking association c/o Midland Loan Services, Inc., Reference Loan
Number 940960335. (CCB)
6.The Environmental Indemnity Agreement, dated as of October 10, 2012 by AAT CC
Bellevue, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association c/o Midland Loan Services, Inc.,
Reference Loan Number 940960335. (CCB)
7.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBCC I-II)


8.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBCC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBCC I-II)


9.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (SBTC)




SCHEDULE E
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





10.The Environmental Indemnity Agreement, dated as of January 19, 2011, by SBTC
Holdings, LLC, a Delaware limited liability company, and American Assets Trust,
L.P., a Maryland limited partnership, in favor of the U.S. Bank National
Association, as Trustee for the registered holders of COMM 2010-C1 Mortgage
Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and the other
indemnified parties named therein. (SBTC)


11.The Guaranty of Recourse Obligations, dated as of January 19, 2011, by
American Assets Trust, L.P., a Maryland limited partnership, for the benefit of
U.S. Bank National Association, as Trustee for the registered holders of COMM
2010-C1 Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through
Certificates. (TRVC)


12.The Environmental Indemnity Agreement, dated as of January 19, 2011, by
Pacific VC Holdings, LLC, a Delaware limited liability company, and American
Assets Trust, L.P., a Maryland limited partnership, in favor of the U.S. Bank
National Association, as Trustee for the registered holders of COMM 2010-C1
Mortgage Trust, COMM 2010-C1 Commercial Mortgage Pass-Through Certificates and
the other indemnified parties named therein. (TRVC)


13.The Guaranty, dated as of January 19, 2011, by American Assets Trust, L.P., a
Maryland limited partnership, for the benefit of the Federal Home Loan Mortgage
Corporation. (LP)






E-2

--------------------------------------------------------------------------------








INITIAL ELIGIBLE PORTFOLIO PROPERTIES
Retail:
1.
Carmel Country Plaza

2.
Carmel Mountain Plaza

3.
Lomas Santa Fe Plaza

4.
Alamo Quarry Market

5.
Geary Marketplace

6.
Waikele Center

7.
Southbay Marketplace

8.
The Shops of Kalakaua

9.
Del Monte Center



Office:
1.
Torrey Reserve – Torrey Plaza

2.
Torrey Reserve – South Court

3.
Torrey Reserve – Daycare

4.
Torrey Reserve – Building 6

5.
Torrey Reserve – Building 5

6.
Torrey Reserve – Building 4

7.
Torrey Reserve – Building 13 and 14

8.
Lloyd District Portfolio

9.
Landmark at One Market

10.
First and Main

11.
Solana Beach Corporate Center – Building 3 and 4



Multifamily:
1.
Santa Fe RV Park

2.
Hassalo on Eighth

3.
Imperial Beach Gardens

4.
Mariner’s Point

5.
Pacific Ridge Apartments



Mixed Use:
1.
Waikiki Beach Walk – Embassy Suites

2.
Waikiki Beach Walk – Retail













SCHEDULE F
(to Note Purchase Agreement)